UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant's telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:June 30, 2011 Item 1.Proxy Voting Record. Sub-Advisor:Quest THIRD QUARTER, 2010 (Quest) Issuer:McKesson Corporation CUSIP:58155Q103 Ticker symbol:MCK Meeting Date: 7/28/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Reapproval of the performance measures for performance-based awards under the Company’s Amended and Restated 2005 Stock Plan Management For For 03 Reapproval of performance measures available for performance-based awards under 2005 Management Incentive Plan Management For For 04 Appointment of Deloitte & Touche LLP as independent registered public accounting firm for the year ending March 31, 2011 Management For For 05 Stockholder approval on significant executive stock retention of two years beyond retirement Shareholder Against For 06 Stockholder proposal on preparing a pay differential report Shareholder Against For Issuer:Precision Castparts Corp. CUSIP:740189105 Ticker symbol:PCP Meeting Date:8/10/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratification of appointment of independent registered public accounting firm Management For For 03 Shareholder proposal regarding classified board structure Shareholder Against For Issuer:Alcon, Inc. CUSIP:H01301102 Ticker symbol:ACL Meeting Date:8/16/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Replacement election to the board of directors (conditional resolution as set forth in the invitation) Management For For Issuer:Medtronic, Inc. CUSIP:585055106 Ticker symbol:MDT Meeting Date: 8/25/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To ratify the appointment of Pricewaterhousecoopers LLP as Medtronic’s independent registered public accounting firm Management For For Issuer:Netapp, Inc. CUSIP:64110D104 Ticker symbol:NTAP Meeting Date:8/31/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To approve an amendment to the 1999 Stock Operation Plan (the “1999 Plan”) to increase the share reserve by an additional 7,000,000 shares of common stock Management For For 03 To approve an amendment to the company’s Employee Stock Purchase Plan (“Purchase Plan”) to increase the share reserve by an additional 5,000,000 shares of common stock, to clarify the discretion of the purchase plan administrator to determine eligibility requirements, and to remove its fixed-term expiration date Management For For 04 To ratify the appointment of Deloitte & Touche LLP as independent auditors of the company for the fiscal year ending April 29, 2011 Management For For Issuer:Patterson Companies, Inc. CUSIP:703395103 Ticker symbol:PDCO Meeting Date:9/13/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To ratify the selection of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending April 30, 2011 Management For For Issuer:Nike, Inc. CUSIP:654106103 Ticker symbol:NKE Meeting Date:9/20/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To re-approve and amend the Nike, Inc. Executive Performance Sharing Plan Management For For 03 To re-approve and amend the Nike, Inc. 1990 Stock Incentive Plan Management For For 04 To ratify the appointment of Pricewaterhousecoopers LLP as independent registered public accounting firm Management For For Issuer:General Mills, Inc. CUSIP:370334104 Ticker symbol:GIS Meeting Date:9/27/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Approve Executive Incentive Plan Management For For 03 Ratify the appointment of KPMG LLP as General Mills’ independent registered public accounting firm Management For For 04 Cast an advisory vote on executive compensation Management For For FOURTH QUARTER, 2010 (Quest) Issuer:Oracle Corporation CUSIP:68389X105 Ticker symbol:ORCL Meeting Date: 10/6/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Approve the Oracle Corporation Executive Bonus Plan Management For For 03 Approve the Oracle Corporation Amended and Restated 2000 Long-Term Equity Incentive Plan, including an amendment to increase the aggregate number of shares authorized for issuance under the plan by 419,020,418 shares Management For For 04 Ratify the selection of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending May 31, 2011 Management For For 05 Act on a stockholder proposal to amend the corporate bylaws to establish a board committee on sustainability Shareholder Against For 06 Act on a stockholder proposal regarding majority voting in director elections Shareholder Against For 07 Act on a stockholder proposal regarding equity retention Shareholder Against For Issuer:Parker-Hannifin Corporation CUSIP:701094104 Ticker symbol:PH Meeting Date:10/27/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Deloitte & Touche LLP as independent registered public accounting firm for the fiscal year ending June 30, 2011 Management For For 03 Approval of the Parker-Hannifin Corporation 2010 Performance Bonus Plan Management For For 04 Shareholder proposal to amend the code of regulations to separate the roles of Chairman of the Board and Chief Executive Officer Shareholder Against For Issuer:Solera Holdings, Inc. CUSIP:83421A104 Ticker symbol:SLH Meeting Date:11/10/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratification of the appointment of Deloitte & Touche LLP as Solera’s independent registered public accounting firm for the fiscal year ending June 30, 2011 Management For For Issuer:Microsoft Corporation CUSIP:594918104 Ticker symbol:MSFT Meeting Date:11/16/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratification of the selection of Deloitte & Touche LLP as the company’s independent auditor Management For For 03 Shareholder proposal – establishment of board committee on environmental sustainability Shareholder Against For Issuer:Cisco Systems, Inc. CUSIP:17275R102 Ticker symbol:CSCO Meeting Date:11/18/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To approve a non-binding advisory resolution regarding executive compensation Management For For 03 To ratify the appointment of Pricewaterhousecoopers LLP as Cisco’s independent registered public accounting firm for the fiscal year ending July 30, 2011 Management For For 04 Proposal submitted by a shareholder to amend Cisco’s bylaws to establish a board committee on environmental sustainability Shareholder Against For 05 Proposal submitted by shareholders requesting the board to publish a report to shareholders, within six months, providing a summarized listing and assessment of concrete steps Cisco could reasonably take to reduce the likelihood that its business practices might enable or encourage the violation of human rights, as set forth in the accompanying proxy statement Shareholder Against For 06 Proposal submitted by a shareholder requesting that Cisco adopt and implement a policy restricting certain sales in China, adopt a related oversight and compliance system with respect to human rights impacts and provide public disclosure of Cisco’s sales to China and certain other governments, as set forth in the accompanying proxy statement Shareholder Against For FIRST QUARTER, 2011 (Quest) Issuer:Walgreen Co. CUSIP:931422109 Ticker symbol:WAG Meeting Date:1/12/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratify the appointment of Deloitte & Touche LLP as Walgreen Co.’s independent registered public accounting firm Management For For 03 Amend the Walgreen Co. Articles of Incorporation to revise the purpose clause Management For For 04 Amend the Walgreen Co. Articles of Incorporation to eliminate certain supermajority vote requirements Management For For 05 Amend the Walgreen Co. Articles of Incorporation to eliminate the “fair price” charter provision applicable to certain business combinations Management For For 06 Shareholder proposal on a policy to change the vote required for shareholders to call special shareholder meetings Shareholder Against For 07 Shareholder proposal on a policy that a significant portion of future stock option grants to senior executives should be performance-based Shareholder Against For Issuer:Varian Semiconductor Equip. Assoc., Inc. CUSIP:922207105 Ticker symbol:VSEA Meeting Date:1/20/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To ratify the selection of Pricewaterhousecoopers LLP as our independent registered public accounting firm for fiscal year 2011 Management For For 03 To approve our 2011 Management Incentive Plan Management For For Issuer:Siemens AG CUSIP:826197501 Ticker symbol:SI Meeting Date:1/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 03 Allocation of net income Management For For 04 Ratification of the Acts of the Management Board Management For For 05 Ratification of the acts of the Supervisory Board Management For For 06 Approval of the compensation system for managing board members Management For For 07 Appointment of independent auditors Management For For 08 Repurchase and use of Siemens shares Management For For 09 Use of derivatives in connection with the repurchase of Siemens shares Management For For 10 Creation of an Authorized Capital 2011 Management For For 11 Adjustment of supervisory board compensation Management For For 12 Profit-and-Loss Transfer Agreement with a subsidiary Management For For 13 Issue of convertible bonds and/or warrant bonds and creation of a Conditional Capital 2011 Management For For 14 Amendment to 2 of the Articles of Association of Siemens AG Shareholder Against For CM1 Counter Motion 1 Management Against For CM2 Counter Motion 2 Management Against For Issuer:Emerson Electric Co. CUSIP:291011104 Ticker symbol:EMR Meeting Date:2/1/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Re-approval of the performance measures under the Emerson Electric Co. 2006 Incentive Shares Plan Management For For 03 Approval of the Emerson Electric Co. 2011 Stock Option Plan Management For For 04 Ratification of KPMG LLP as independent registered public accounting firm Management For For 05 Approval by non-binding advisory vote, of Emerson Electric Co. executive compensation Management For For 06 Advisory vote on the frequency of executive compensation advisory votes Management 3 Years For 07 Approval of the stockholder proposal requesting the issuance of a sustainability report as described in the proxy statement Shareholder Against For Issuer:Rockwell Automation, Inc. CUSIP: 773903109 Ticker symbol:ROK Meeting Date:2/1/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management A Election of Directors Management For For B To approve the selection of Deloitte & Touche LLP as the corporation’s independent registered public accounting firm Management For For C To approve on an advisory basis the compensation of the corporation’s named executive officers Management For For D To approve on an advisory basis the frequency of the vote on the compensation of the corporation’s named executive officers Management 3 Years For Issuer:Novartis AG CUSIP:66987V109 Ticker symbol:NVS Meeting Date: 2/22/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Approval of the annual report, the financial statement of Novartis AG and the group consolidated financial statements for the business year 2010 Management For For 02 Discharge from liability of the members of the board of directors and the executive committee Management For For 03 Appropriation of available earnings of Novartis AG as per balance sheet and declaration of dividend Management For For 04 Consultative vote on the compensation system Management For For 05 Re-election of Board of Directors for three-year term Management For For 5A Election of new member to Board of Directors for three-year term Management For For 06 Appointment of the auditor Management For For 07 Additional and/or counter-proposals presented at the meeting Management For For Issuer:Apple Inc. CUSIP:037833100 Ticker symbol:AAPL Meeting Date:2/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratification of the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for fiscal year 2011 Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on the frequency of the advisory vote on executive compensation Management 1 Year For 05 Shareholder proposal regarding succession planning, if properly presented at the meeting Shareholder Against For 06 Shareholder proposal regarding majority voting, if properly presented at the meeting Shareholder Against For Issuer:Deere & Company CUSIP: 244199105 Ticker symbol:DE Meeting Date:2/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Non-binding advisory vote on executive compensation (“Say-on-Pay”) Management For For 03 Non-binding advisory vote on the frequency of Say-on-Pay votes Management 1 Year For 04 Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for fiscal 2011 Management For For Issuer:Qualcomm, Incorporated CUSIP:747525103 Ticker symbol:QCOM Meeting Date:3/8/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To approve the 2006 Long-Term Incentive Plan, as amended, which includes an increase in the share reserve by 65,000,000 shares Management For For 03 To approve an amendment to the 2001 Employee Stock Purchase Plan to increase the share reserve by 22,000,000 shares Management For For 04 To ratify the selection of Pricewaterhousecoopers LLP as our independent public accountants for our fiscal year ending September 25, 2011 Management For For 05 To hold an advisory vote on executive compensation Management For For 06 To hold an advisory vote on the frequency of future advisory votes on executive compensation Management 3 Years For 07 To act on a stockholder proposal, if properly presented at the annual meeting Shareholder Against For Issuer:Covidien PLC CUSIP:G2554F105 Ticker symbol:COV Meeting Date:3/15/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Appoint the independent auditors and authorize the audit committee to set the auditors’ remuneration Management For For 03 Effect a one-for-one hundred reverse split followed by a one hundred-for-one forward split of the company’s ordinary shares Management For For 04 An advisory vote to approve executive compensation Management For For 05 An advisory vote on the frequency of executive compensation votes Management 3 Years For Issuer:Starbucks Corporation CUSIP:855244109 Ticker symbol:SBUX Meeting Date:3/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Approval of advisory resolution on executive compensation Management For For 03 Advisory vote on frequency of future advisory votes on executive compensation Management 1 Year For 04 Approval of revised performance criteria under 2005 Long-Term Equity Incentive Plan Management For For 05 Approval of an amendment and restatement of 2005 Long-Term Equity Incentive Plan, including an increase in number of authorized shares under the plan Management For For 06 Ratification of the selection of Deloitte & Touche LLP as our independent registered public accounting firm for the fiscal year ending October 2, 2011 Management For For 07 Shareholder proposal regarding recycling strategy for beverage containers Shareholder Against For Issuer:The Walt Disney Company CUSIP:254687106 Ticker symbol:DIS Meeting Date:3/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To ratify the appointment of Pricewaterhousecoopers LLP as the company’s registered public accountants for 2011 Management For For 03 To approve the 2011 Stock Incentive Plan Management For For 04 To approve the advisory resolution on executive compensation Management For For 05 To approve holding an advisory vote on executive compensation every one, two or three years, as indicated Management 1 Year For 06 To approve the shareholder proposal relating to performance tests for restricted stock units Shareholder Against For SECOND QUARTER, 2011 (Quest) Issuer:Petroleo Brasileiro S.A. - Petrobras CUSIP:71654V408 Ticker symbol:PBR Meeting Date:4/4/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Change in the wording of the caput of Article 20 of the company’s bylaws, by excluding the word “up to”, and establishing the number of directors Management For For 02 Merger of Companhia Mexilhao Do Brasil into Petrobras Management For For Issuer:Schlumberger Limited (Schlumberger N.V.) CUSIP:806857108 Ticker symbol:SLB Meeting Date:4/6/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To approve the advisory resolution on executive compensation Management For For 03 Advisory vote on the frequency of future advisory votes on executive compensation Management 2 Years For 04 To approve the amendment to the company’s Articles of Incorporation to increase the authorized common share capital Management For For 05 To approve the amendments to the company’s Articles of Incorporation to clarify the voting standard in contested director elections and to make certain other changes Management For For 06 To approve the company’s financial statements and declaration of dividends Management For For 07 To approve the appointment of the independent registered public accounting firm Management For For Issuer:Novartis AG CUSIP:66987V109 Ticker symbol:NVS Meeting Date: 4/8/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A The Board of Directors proposes the approval of the Merger Agreement between Alcon, Inc. (“Alcon”) and Novartis AG (Novartis”) dated December 14, 2010. Management For For 1B The Board of Directors proposes the creation of authorized capital through the issuance of up to 108 million new shares for the purpose of completing the merger of Alcon into Novartis by means of introducing a new Article 4A of the Articles of Incorporation Management For For 02 For additional and/or counter-proposals presented at the meeting, I/we instruct to vote according to the proposal of the Board of Directors Management For For Issuer:T. Rowe Price Group, Inc. CUSIP:74144T108 Ticker symbol:TROW Meeting Date:4/14/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To approve, by a non-binding advisory vote, the compensation paid by the company to its named executive officers Management For For 03 Recommend, by non-binding advisory vote, frequency of voting by holders on compensation paid by company to executive officers Management 1 Year For 04 Ratification of the appointment of KPMG LLP as our independent registered public accounting firm for 2011 Management For For Issuer:U.S. Bancorp CUSIP:902973304 Ticker symbol:USB Meeting Date:4/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratification of selection of Ernst & Young LLP as our independent auditor for the 2011 fiscal year Management For For 03 Advisory vote to approve the compensation of our executives disclosed in the proxy statement Management For For 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 3 Years For 05 Shareholder proposal:annual advisory vote on director compensation Shareholder Against For Issuer:Adobe Systems Incorporated CUSIP:00724F101 Ticker symbol:ADBE Meeting Date:4/21/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Approval of the Amendment of the 1997 Employee Stock Purchase Plan to increase the share reserve by 17 million shares Management For For 03 Approval of the adoption of the 2011 Executive Cash Performance Bonus Plan Management For For 04 Ratification of the appointment of KPMG LLP as the company’s independent registered public accounting firm for the fiscal year ending on December 2, 2011 Management For For 05 Approval of the Certificate of Amendment to the Restated Certificate of Incorporation to eliminate our classified board structure Management For For 06 Advisory vote to approve the resolution on the compensation of the named executive offers Management For For 07 Advisory vote on the frequency of future advisory votes to approve a resolution on the compensation of the named executive officers Management 1 Year For Issuer:Honeywell International Inc. CUSIP:438516106 Ticker symbol:HON Meeting Date:4/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Approval of independent accountants Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on the frequency of the advisory vote on executive compensation Management 1 Year For 05 2011 Stock Incentive Plan of Honeywell International Inc. and its affiliates Management For For 06 Honeywell International Inc. Incentive Compensation Plan for Executive Employees, Amended and Restated Effective as of January 1, 2011 Management For For 07 Shareholder action by written consent Shareholder Against For 08 Special shareowner meetings Shareholder Against For Issuer: International Business Machines Corp. CUSIP:459200101 Ticker symbol:IBM Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratification of appointment of independent registered public accounting firm (page 71) Management For For 03 Advisory vote on executive compensation (page 72) Management For For 04 Advisory vote regarding frequency of advisory vote on executive compensation (page 73) Management 3 Years For 05 Stockholder proposal on cumulative voting (page 74) Shareholder Against For 06 Stockholder proposal to review political contributions policy (pages 74-75) Shareholder Against For 07 Stockholder proposal on lobbying (pages 75-76) Shareholder Against For Issuer:Teradata Corporation CUSIP:88076W103 Ticker symbol:TDC Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 An advisory (non-binding) vote on executive compensation Management For For 03 An advisory (non-binding) vote on frequency of say-on-pay vote. Management 1 Year For 04 Approval of the ratification of the appointment of independent registered public accounting firm for 2011 Management For For Issuer:Praxair, Inc. CUSIP:74005P104 Ticker symbol:PX Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Approve, on an advisory and non-binding basis, the compensation of Praxair’s named executive officers as disclosed in the 2011 proxy statement Management For For 03 Recommend, on an advisory and non-binding basis, the frequency of holding future advisory votes on named executive officer compensation Management 1 Year For 04 To approve performance goals under Praxair’s Section 162(M) Plan Management For For 05 To approve amendments to the 2009 Praxair, Inc. Long Term Incentive Plan to add non-employee directors as eligible participants Management For For 06 To ratify the appointment of the independent auditor Management For For Issuer:Shire PLC CUSIP:82481R106 Ticker symbol:SHPGY Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 To receive the company’s accounts for the year ended December 31, 2010 together with the directors report and the auditors’ report on those accounts Management For For 02 To approve the directors’ remuneration report for the year ended December 31, 2010 Management For For 03 Election of Directors Management For For 04 To re-appoint Deloitte LLP as auditors of the company to hold office from the conclusion of the meeting to the conclusion of the annual general meeting of the company to be held in 2012 Management For For 05 To authorize the audit, compliance & risk committee of the board to determine the remuneration of the auditors Management For For 06 To resolve that the authority to allot relevant securities (as defined in the company’s Articles of Association) conferred on the directors by Article 10 Paragraph (B) of the company’s Articles of Association be renewed and for this purpose the authorized allotment amount shall be:(A) pound 9,370,661 of relevant securities; and (B) solely in connection with an allotment pursuant to an offer by way of a rights issue pound 18,741,322 of relevant securities comprising equity securities, all as more fully described in the proxy statement Management For For 07 Authority to disapply pre-emption rights: to resolve that, subject to the passing of Resolution 13, the authority to allot equity securities (as defined in the company’s Articles of Association) wholly for cash, conferred on the directors by Article 10 Paragraph (D) of the company’s Articles of Association be renewed and for this purpose the non pre-emptive amount shall be pound 1,405,599 of equity securities, all as more fully described in the proxy statement Management For For 08 Authority to make market purchases: to resolve that the company be and is hereby generally and unconditionally authorized: (A) pursuant to Article 57 of the companies (Jersey) law 1991 to make market purchases of ordinary shares in the capital of the company; (B) pursuant to Article 58A of the companies (Jersey) law 1991, to hold as treasury shares any ordinary shares purchased pursuant to the authority conferred by Paragraph (A) of this resolution, all as more fully described in the proxy statement Management For For 09 To resolve that, with effect from the conclusion of the annual general meeting, the company’s Articles of Association be amended and those produced to the meeting and initialed by the chairman (the “New Articles”) be adopted as the company’s Articles of Association, in substitution for, and to the exclusion of the existing Articles of Association of the company Management For For 10 To resolve that, subject to the passing of Resolution 16, a general meeting other than an annual general meeting of the company may be called on not less than 14 clear days’ notice Management For For Issuer:Anheuser-Busch Inbev SA CUSIP:03524A108 Ticker symbol:BUD Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management AA Modification of the date of the annual shareholders’ meeting Management For For AB Modification to the Articles of Association in relation to the remuneration of the executive management Management For For AC1 Modification to the Articles of Association resulting from the law on the exercise of certain rights of shareholders in listed companies:entry into force of the modifications to the Articles of Association resulting from the law on the exercise of certain rights of shareholders in listed companies Management For For AC2 Modification to the Articles of Association resulting from the law on the exercise of certain rights of shareholders in listed companies: modification to Article 24 – Meetings Management For For AC3 Modification to the Articles of Association resulting from the law on the exercise of certain rights of shareholders in listed companies: modification to Article 25 – Admission to Shareholders’ Meetings Management For For AC4 Modification to the Articles of Association resulting from the law on the exercise of certain rights of shareholders in listed companies: modification to Article 26BIS – Vote By Correspondence Management For For AC5 Modification to the Articles of Association resulting from the law on the exercise of certain rights of shareholders in listed companies: modification to Article 28 – Deliberations Management For For AC6 Modification to the Articles of Association resulting from the law on the exercise of certain rights of shareholders in listed companies: modification to Article 30 – Adjournments Management For For AC7 Modification to the Articles of Association resulting from the law on the exercise of certain rights of shareholders in listed companies: modification to Article BIS Management For For AD3 Issuance of 215,000 subscription rights and capital increase under the condition precedent and to the extent of the exercise of the subscription rights: exclusion of the preference right in relation to the issuance of subscription rights Management For For AD4 Issuance of 215,000 subscription rights and capital increase under the condition precedent and to the extent of the exercise of the subscription rights: issuance of subscription rights Management For For AD5 Issuance of 215,000 subscription rights and capital increase under the condition precedent and to the extent of the exercise of the subscription rights: conditional capital increase Management For For AD6 Issuance of 215,000 subscription rights and capital increase under the condition precedent and to the extent of the exercise of the subscription rights: express approval pursuant to Article 554, indent 7, of the companies code Management For For AD7 Issuance of 215,000 subscription rights and capital increase under the condition precedent and to the extent of the exercise of the subscription rights: powers Management For For BD Approval of the statutory annual accounts Management For For BE Discharge to the directors Management For For BF Discharge to the statutory auditor Management For For BH1 Renewing the appointment as director of Mr. Stefan Descheemaeker Management For For BH2 Appointing as director Mr. Paul Cornet de Ways Ruart Management For For BH3 Reviewing the appointment as independent director of Mr. Kees Storm Management For For BH4 Renewing the appointment as independent director of Mr. Peter Harf Management For For BH5 Appointing as independent director Mr. Olivier Goudet Management For For BI1 Remuneration policy and remuneration report of the company: approving the remuneration report for the financial year 2010 Management For For BI2 Remuneration policy and remuneration report of the company: confirming the specific grants of stock options and restricted stock units to executives Management For For BJ1 Approval of change of control provisions: change of control provisions relating to the updated EMTN Programme Management For For BJ2 Approval of change of control provisions: change of control provisions relating to eh US dollar notes Management For For BJ3 Approval of change of control provisions: change of control provisions relating to the notes issued under Anheuser-Busch Inbev’s Shelf Registration Statement filed in the United States on Form F-3 Management For For BJ4 Approval of change of control provisions: change of control provisions relating to the CAD dollar notes issued via a Canadian private placement Management For For CA Filings Management For For Issuer:Borgwarner Inc. CUSIP:099724106 Ticker symbol:BWA Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To ratify the appointment of Pricewaterhousecoopers LLP as independent registered public accounting firm for the company for 2011 Management For For 03 To seek your advisory vote on executive compensation programs as disclosed in the compensation discussion and analysis section of the proxy statement Management For For 04 The company seeks stockholders’ input on the frequency of future stockholder advisory votes on executive compensation programs Management 3 Years For Issuer:The Coca-Cola Company CUSIP:191216100 Ticker symbol:KO Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratification of the appointment of Ernst & Young LLP as independent auditors Management For For 03 Approval of the performance measures available under the Performance Incentive Plan of the Coca-Cola Company to preserve the tax deductibility of the awards Management For For 04 Approval of the performance measures available under the Coca-Cola Company 1989 Restricted Stock Award Plan to preserve the tax deductibility of the awards Management For For 05 Advisory vote on executive compensation (say on pay vote) Management For For 06 Advisory vote on the frequency of holding the say on pay vote Management 1 Year For 07 Shareowner proposal regarding a report on Bisphenol-A Shareholder Against For Issuer: Eaton Corporation CUSIP:278058102 Ticker symbol:ETN Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Approving amendments to the amended regulations to provide for the annual election of all directors.Implementation of this Proposal 2 is conditioned upon the approval of Proposal 3 Management For For 03 Approving amendments to the Amended and Restated Articles of Incorporation and the amended regulations to eliminate cumulative voting in the election of directors Management For For 04 Ratifying the appointment of Ernst & Young LLP as independent auditor for 2011 Management For For 05 Approving, by non-binding vote, executive compensation Management For For 06 To recommend, by non-binding vote, the frequency of future non-binding executive compensation votes Management 1 Year For Issuer:E. I. Du Pont De Nemours and Company CUSIP:263534109 Ticker symbol:DD Meeting Date: 4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 On ratification of independent registered public accounting firm Management For For 03 On amended Equity and Incentive Plan Management For For 04 To approve, by advisory vote, executive compensation Management For For 05 To recommend, by advisory vote, the frequency of executive compensation votes Management 1 Year For 06 On special shareowner meetings Shareholder Against For 07 On genetically engineered seed Shareholder Against For 08 On executive compensation report Shareholder Against For Issuer:Cigna Corporation CUSIP:125509109 Ticker symbol:CI Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors for term expiring in 2014 Management For For 02 Approval of an advisory resolution on executive compensation Management For For 03 Advisory vote on the frequency of future advisory votes on executive compensation Management 3 Years For 04 Ratification of appointment of Pricewaterhousecoopers LLP as Cigna’s independent registered public accounting firm for 2011 Management For For 05 Approval of an amendment to the Cigna Long-Term Incentive Plan Management For For Issuer:Corning Incorporated CUSIP:219350105 Ticker symbol:GLW Meeting Date:4/28/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Approval, by non-binding vote, on executive compensation Management For For 03 Approval, by non-binding, on the frequency of future executive compensation votes Management 1 Year For 04 Ratify the appointment of Pricewaterhousecoopers LLP as Corning’s independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For 05 Shareholder proposal concerning special meetings Shareholder Against For Issuer:Life Technologies Corporation CUSIP:53217V109 Ticker symbol:LIFE Meeting Date:4/28/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratification of appointment of Ernst & Young LLP as the independent registered public accounting firm for the company for the fiscal year ending December 31, 2011 Management For For 03 Adoption of amendments to the company’s Certificate of Incorporation Management For For 04 Approval of a non-binding advisory resolution regarding the compensation of the company’s named executive offers Management For For 05 Approval of a non-binding advisory vote regarding the frequency of stockholder voting on the compensation of the company’s named executive officers Management 2 Years For Issuer:DirectTV CUSIP:25490A101 Ticker symbol: DTV Meeting Date:4/28/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratification of the appointment of independent registered public accountants Management For For 03 Amend Certificate of Incorporation to make certain capital stock changes including reduction of authorized Class B shares from 30,000,000 to 3,000,000 and elimination of the Class C common stock Management For For 04 Amend Certificate of Incorporation to declassify the board of directors Management For For 05 Amend Certificate of Incorporation to implement a majority vote standard in uncontested elections of directors Management For For 06 Amend Certificate of Incorporation to permit a special meeting of stockholders to be called by 25% or more of the stockholders in certain circumstances Management For For 07 Amend Certificate of Incorporation to adopt Delaware as the exclusive forum for certain disputes Management For For 08 Advisory vote on compensation of named executive officers Management For For 09 Advisory vote on the frequency of the advisory vote on compensation of named executive officers Management 1 Year For Issuer: Petroleo Brasileiro S.A. - Petrobras CUSIP:71654V408 Ticker symbol:PBR Meeting Date:4/28/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 The management report, financial statements and fiscal board’s report of fiscal year of 2010 Management For For 02 Capital budget for 2011 Management For For 03 Distribution of the income of year 2010 Management For For 04 Election of members to the board of directors Management For For 05 Election of the chairman of the board of directors Management For For 06 Election of members to the fiscal board and their respective substitutes Management For For 07 Establishment of the compensation of management and effective members of the fiscal board Management For For E1 Capital increase Management For For Issuer:Allegheny Technologies Incorporated CUSIP:01741R102 Ticker symbol:ATI Meeting Date:04/29/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management A Election of directors Management For For B Advisory vote to approve the compensation of the company’s named officers Management For For C Advisory vote on whether the advisory vote to approve the compensation of the company’s named officers should occur every one, two or three years Management 1 Year For D Ratification of the selection of Ernst & Young LLP as independent auditors for 2011 Management For For Issuer:Cameron International Corporation CUSIP:13342B105 Ticker symbol:CAM Meeting Date: 5/3/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of Ernst & Young LLP as the company’s independent registered public accounts for 2011 Management For For 03 To approve the company’s 2011 Management Incentive Compensation Plan Management For For 04 To approve an Amendment to the Company’s 2005 Equity Incentive Plan to change the option term from seven to ten years Management For For 05 To conduct an advisory vote on the company’s 2010 executive compensation Management For For 06 To conduct an advisory vote on the frequency of future advisory votes on executive compensation Management No Action Issuer:EMC Corporation CUSIP:268648102 Ticker symbol:EMC Meeting Date:5/4/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the selection by the audit committee of Pricewaterhousecoopers LLP as EMC’s independent auditors for the fiscal year ending December 31, 2011, as described in EMC’s proxy statement Management For For 03 Approval of the EMC Corporation Amended and Restated 2003 Stock Plan, as described in EMC’s proxy statement Management For For 04 Approval of an amendment to EMC’s Bylaws to reduce the percentage of shares required for shareholders to call a special meeting of shareholders, as described in EMC’s proxy statement Management For For 05 Advisory vote on executive compensation, as described in EMC’s proxy statement Management For For 06 Advisory vote on the frequency of future advisory votes on executive compensation, as described in EMC’s proxy statement Management 1 Year For Issuer:Idexx Laboratories, Inc. CUSIP:45168D104 Ticker symbol:IDXX Meeting Date: 5/4/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote on executive compensation to approve a non-binding advisory resolution on the company’s executive compensation programs Management For For 03 Advisory vote on the frequency of advisory vote on executive compensation, to hold a nonbinding advisory vote on the frequency of future advisory votes on the company’s executive compensation programs Management 1 Year For 04 Ratification of appointment of independent registered public accounting firm, to ratify the selection by the audit committee of the board of directors of Pricewaterhousecoopers LLP as our independent registered public accounting firm for the current fiscal year Management For For Issuer:Express Scripts, Inc. CUSIP:302182100 Ticker symbol:ESRX Meeting Date:5/4/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Pricewaterhousecoopers LLP as the company’s independent registered public accountants for 2011 Management For For 03 To approve amendment to the Bylaws regarding calling of a special meeting Management For For 04 To approve, by non-binding vote, executive compensation Management For For 05 To recommend, by non-binding vote, the frequency of executive compensation votes Management 3 Years For 06 To approve and ratify the Express Scripts, Inc. 2011 Long-Term Incentive Plan Management For For 07 Stockholder proposal regarding report on political contributions Shareholder Against For Issuer:CSX Corporation CUSIP:126408103 Ticker symbol:CSX Meeting Date:5/4/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 The ratification of the appointment of Ernst & Young LLP as the independent registered public accounting firm for 2011 Management For For 03 To approve, by non-binding vote, executive compensation Management For For 04 To recommend, by non-binding vote, the frequency of executive compensation votes Management 3 Years For Issuer:Chicago Bridge & Iron Company N.V. CUSIP:167250109 Ticker symbol:CBI Meeting Date:5/4/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of the member of the supervisory board to serve until the annual general meeting of shareholders in 2013: Gary L. Neale. Management For For 1B Election of the member of the supervisory board to serve until the annual general meeting of shareholders in 2013: J. Charles Jennett. Management For For 2A Election of the member of the supervisory board to serve until the annual general meeting of shareholders in 2014: Larry D. McVay. Management For For 2B Election of the member of the supervisory board to serve until the annual general meeting of shareholders in 2014: Marsha C. Williams. Management For For 03 To approve, by non-binding vote, the compensation of the company’s named executive officers Management For For 04 To recommend, by non-binding vote, the frequency of the advisory vote on the compensation of the company’s named executive officers Management 3 Years For 05 To authorize the preparation of our Dutch statutory annual accounts and the annual report of our management board in the English language and to adopt our Dutch statutory annual accounts for the year ended December 31, 2010 Management For For 06 To discharge the sole member of our management board from liability in respect of the exercise of its duties during the year ended December 31, 2010 Management For For 07 To discharge the members of our supervisory board from liability in respect of the exercise of their duties during the year ended December 31, 2010 Management For For 08 To approve the extension of the authority of our management board, acting with the approval of the supervisory board, to repurchase up to 10% of our issued share capital of the company until November 4, 2012, on the open market, through privately negotiated transactions or in one or more self tender offers for a price per share not less than the nominal value of a share and not higher than 110% of the most recent available (as of the time of repurchase) price of a share on any securities exchange where our shares are traded Management For For 09 To appoint Ernst & Young LLP as our independent registered public accounting firm, who will audit our accounts for the year ending December 31, 2011 Management For For 10 To approve the extension of the authority of the supervisory board to issue share and/or grant rights to acquire shares (including options to subscribe for shares), never to exceed the number of authorized but unissued shares, and to limit or exclude the preemptive rights of shareholders of the company with respect to the issuance of shares and/or the grant of the right to acquire shares, until May 4, 2016 Management For For Issuer:Pepsico, Inc. CUSIP:713448108 Ticker symbol: PEP Meeting Date:5/4/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approval, by non-binding vote, of executive compensation Management For For 03 Recommend, by non-binding vote, the frequency of executive compensation votes Management 3 Years For 04 Approval of independent registered public accountants for fiscal year 2011 Management For For 05 Approval of Amendment to Articles of Incorporation to implement majority voting for directors in uncontested elections Management For For 06 Shareholder proposal – right to call special shareholder meetings (Proxy Statement P.63) Shareholder Against For 07 Shareholder proposal – political contributions report (Proxy Statement P. 65) Shareholder Against For Issuer:Ecolab Inc. CUSIP:278865100 Ticker symbol:ECL Meeting Date: 5/5/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of appointment of independent registered public accounting firm Management For For 03 Approve amendments to the Ecolab Stock Purchase Plan Management For For 04 Advisory vote on approval of the compensation of executive disclosed in the proxy statement Management For For 05 Advisory vote on the frequency of future stockholder advisory votes on executive compensation Management 1 Year For 06 Stockholder proposal requesting the board of directors to adopt a policy on the human right to water Shareholder Against For 07 Stockholder proposal requesting the board of directors to take action to eliminate supermajority voting Shareholder Against For Issuer:Union Pacific Corporation CUSIP:907818108 Ticker symbol:UNP Meeting Date:5/5/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Deloitte & Touche as the independent registered public accounting firm Management For For 03 An advisory vote on executive compensation (“Say on Pay”) Management For For 04 An advisory vote on the frequency of future advisory votes on executive compensation (“Say on Frequency”) Management 1 Year For 5A Company proposal to amend the company’s Articles of Incorporation to reduce shareholder voting requirements related to: actions adversely affecting preferred stock Management For For 5B Company proposal to amend the company’s Articles of Incorporation to reduce shareholder voting requirements related to: removal of directors Management For For 5C Company proposal to amend the company’s Articles of Incorporation to reduce shareholder voting requirements related to: changing the authorized amount of capital stock Management For For 06 Shareholder proposal regarding an independent director to serve as Chairman of the Board if properly presented at the annual meeting Shareholder Against For Issuer:Occidental Petroleum Corporation CUSIP: 674599105 Ticker symbol: OXY Meeting Date: 5/6/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of selection of KPMG as independent auditors Management For For 03 Advisory vote approving executive compensation Management For For 04 Advisory vote on frequency of advisory vote on executive compensation Management Abstain 05 Report on political expenditures and spending processes Shareholder Against For 06 Required nomination of director with environmental expertise Shareholder Against For Issuer:Marriott International, Inc. CUSIP:571903202 Ticker symbol:MAR Meeting Date:5/6/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Ernst & Young as the company’s independent registered public accounting firm Management For For 03 Advisory resolution approving executive compensation Management For For 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For Issuer:3M Company CUSIP:88579Y101 Ticker symbol:MMM Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of Pricewaterhousecoopers LLP as 3M’s independent registered public accounting firm Management For For 03 An advisory vote on executive compensation Management For For 04 An advisory vote on the frequency of advisory votes on executive compensation Management 1 Year For 05 Stockholder proposal on political contributions Shareholder Against For Issuer:Prudential Financial, Inc. CUSIP:744320102 Ticker symbol:PRU Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Pricewaterhousecoopers LLP as our independent registered public accounting firm for 2011 Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on frequency Management 1 Year For 05 Shareholder proposal regarding supermajority voting Shareholder For For 06 Shareholder proposal regarding lobbying contributions & expenditures Shareholder Against For Issuer:CIT Group Inc. CUSIP:125581801 Ticker symbol:CIT Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of Pricewaterhousecoopers LLP as CIT’s independent auditors for 2011 Management For For 03 To approve, on an advisory basis, the compensation of CIT’s named executive officers, as disclosed in CIT’s proxy statement Management For For 04 To recommend, by non-binding vote, the frequency with which CIT holds stockholder advisory votes on executive compensation Management 1 Year For 05 To approve CIT’s 2011 Employee Stock Purchase Plan, including the number of shares available for purchase thereunder Management For For Issuer:Cummins Inc. CUSIP:231021106 Ticker symbol:CMI Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote to approve the compensation of the named executive officers as disclosed in the proxy statement Management For For 03 Advisory vote on the frequency of the advisory vote to approve the compensation of the named executive officers Management 1 Year For 04 Proposal to ratify the appointment of Pricewaterhousecoopers LLP as auditors for the year 2011 Management For For Issuer:Danaher Corporation CUSIP:235851102 Ticker symbol:DHR Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To ratify the selection of Ernst & Young LLP as Danaher’s independent registered public accounting firm for the year ending December 31, 2011 Management For For 03 To approve an amendment to Danaher’s Restated Certificate of Incorporation to declassify the board of directors Management For For 04 To approve an amendment to Danaher’s Restated Certificate of Incorporation to allow holders of twenty-five percent (25%) or more of Danaher’s shares to call a special meeting of shareholders Management For For 05 To approve amendments to Danaher’s 2007 Stock Incentive Plan and material terms of plan performance goals Management For For 06 To approve an advisory vote on the company’s executive officer compensation Management For For 07 To approve an advisory vote on the frequency of future shareholder advisory votes on the company’s executive officer compensation Management 1 Year For Issuer:ConocoPhillips CUSIP:20825C104 Ticker symbol:COP Meeting Date:5/11/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Proposal to ratify appointment of Ernst & Young LLP as ConocoPhillips’ independent registered public accounting firm for 2011 Management For For 03 Advisory approval of executive compensation Management For For 04 Advisory vote on frequency of advisory vote on executive compensation Management No Action 05 Approval of 2011 Omnibus Stock and Performance Incentive Plan Management For For 06 Gender expression non-discrimination Shareholder Against For 07 Political contributions Shareholder Against For 08 Report on grassroots lobbying expenditures Shareholder Against For 09 Accident risk mitigation 10 Company environmental policy (Louisiana Wetlands) Shareholder Against For 11 Greenhouse gas reduction targets Shareholder Against For 12 Report on financial risks from climate change Shareholder Against For 13 Canadian oil sands Shareholder Against For Issuer: Human Genome Sciences, Inc. CUSIP:444903108 Ticker symbol:HGSI Meeting Date:5/11/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For 03 To approve the amendment of the company’s Stock Incentive Plan Management For For 04 To approve, on an advisory basis, the compensation of the named executive officers Management For For 05 To advise on the frequency of the advisory vote on executive compensation Management 3 Years For Issuer:CF Industries Holdings, Inc. CUSIP:125269100 Ticker symbol:CF Meeting Date:5/11/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote on executive compensation Management For For 03 Advisory vote on the frequency of the advisory vote on executive compensation Management 3 Years For 04 Ratification of the selection of KPMG LLP as CF Industries Holdings, Inc.’s independent registered public accounting firm for 2011 Management For For 05 Stockholder proposal regarding declassification of the board of directors, if properly presented at the meeting Shareholder Against For Issuer:The Dow Chemical Company CUSIP:260543103 Ticker symbol:DOW Meeting Date:5/12/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of the independent registered public accounting firm Management For For 03 Advisory vote on executive compensation Management For For 04 Frequency of future advisory votes on executive compensation Management 3 Years For 05 Stockholder proposal on shareholder action by written consent Shareholder Against For Issuer:American Tower Corporation CUSIP: 029912201 Ticker symbol:AMT Meeting Date:5/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the selection of Deloitte & Touche LOP as independent registered public accounting firm for 2011 Management For For 03 To approve an amendment to American Tower Corporation’s Amended and Restated Certificate of Incorporation Management For For 04 To conduct an advisory vote on executive compensation Management For For 05 To conduct an advisory vote on whether to hold the stockholder advisory vote on executive compensation every one, two or three years Management 1 Year For Issuer:Morgan Stanley CUSIP:617446448 Ticker symbol:MS Meeting Date:5/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of Deloitte & Touche LLP as independent auditor Management For For 03 To amend the 2007 Equity Incentive Compensation Plan Management For For 04 To approve the compensation of executives as disclosed in the proxy statement (non-binding advisory resolution) Management For For 05 To vote on the frequency of holding a non-binding advisory vote on the compensation of executives as disclosed in the proxy statement (non-binding advisory vote) Management 1 Year For Issuer:Ross Stores, Inc. CUSIP:778296103 Ticker symbol:ROST Meeting Date:5/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve the existing Second Amended and Restated Ross Stores, Inc. Incentive Compensation Plan for purposes of Section 162(M) of the Internal Revenue Code Management For For 03 To approve an amendment to the company’s Certificate of Incorporation to adopt annual elections for directors elected beginning in 2012 (de-classification of the board) Management For For 04 Advisory vote to approve the resolution on the compensation of the named executive officers Management For For 05 Advisory vote on the frequency of holding future advisory votes to approve a resolution on the compensation of the named executive officers Management 3 Years For 06 To ratify the appointment of Deloitte & Touche LLP as the company’s independent registered public accounting firm for the fiscal year ending January 28, 2012 Management For For Issuer: Intel Corporation CUSIP:458140100 Ticker symbol:INTC Meeting Date:5/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of selection of Ernst & Young LLP as our independent registered public accounting firm for current year Management For For 03 Amendment and extension of the 2006 Equity Incentive Plan Management For For 04 Amendment and extension of the 2006 Stock Purchase Plan Management For For 05 Advisory vote on executive compensation Management For For 06 Advisory vote on the frequency of holding future advisory votes on executive compensation Management No Action Issuer: Hansen Natural Corporation CUSIP:411310105 Ticker symbol:HANS Meeting Date:5/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Proposal to ratify the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of the company for the fiscal year ending December 31, 2011 Management For For 03 Proposal to approve the Hansen Natural Corporation 2011 Omnibus Incentive Plan Management For For 04 Proposal to approve, on a non-binding, advisory basis, the compensation of the company’s named executive officers Management For For 05 Proposal to approve, on a non-binding, advisory basis, the frequency with which stockholders will approve the compensation of the company’s named executive officers Management 3 Years For 06 Stockholder proposal regarding the amendment of our organizational documents to require majority voting for the election of directors Shareholder Against For Issuer:McDonald’s Corporation CUSIP:580135101 Ticker symbol:MCD Meeting Date:5/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote on the approval of the appointment of an independent registered public accounting firm to serve as independent auditors for 2011 Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For 05 Eliminate super-majority voting requirements in Article Twelfth of our Restated Certificate of Incorporation by repealing such article (transactions with interested shareholders) Management For For 06 Eliminate super-majority voting requirements in Article Thirteenth of our Restated Certificate of Incorporation (board of directors) Management For For 07 Eliminate super-majority voting requirement in Article Fourteenth of our Restated Certificate of Incorporation (shareholder action) Management For For 08 Advisory vote on shareholder proposal relating to classified board Shareholder Against For 09 Advisory vote on shareholder proposal relating to the use of controlled atmosphere stunning Shareholder Against For 10 Advisory vote on shareholder proposal relating to a report on children’s nutrition Shareholder Against For 11 Advisory vote on shareholder proposal relating to beverage containers Shareholder Against For Issuer:The Williams Companies, Inc. CUSIP:969457100 Ticker symbol:WMB Meeting Date:5/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of Ernst & Young LLP as auditors for 2011 Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For Issuer:Kraft Foods Inc. CUSIP:50075N104 Ticker symbol:KFT Meeting Date:5/24/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote on executive compensation Management For For 03 Advisory vote on the frequency of an executive compensation vote Management 1 Year For 04 Approval of the Kraft Foods Inc. Amended and Restated 2006 Stock Compensation Plan for non-employee directors Management For For 05 Ratification of Pricewaterhousecoopers LLP as our independent auditors for the fiscal year ending December 31, 2011 Management For For Issuer:Omnicom Group Inc. CUSIP:681919106 Ticker symbol:OMC Meeting Date:5/24/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of KPMG LLP as our independent auditors for the 2011 fiscal year Management For For 03 Company proposal to approve the amendment to our charter to allow shareholder action by less than unanimous written consent Management For For 04 Company proposal to approve the amendment to our charter and bylaws to eliminate supermajority voting requirements Management For For 05 Advisory vote on the company’s executive compensation Management For For 06 Advisory vote on the frequency of future shareholder advisory votes on the company’s executive compensation Management 1 Year For Issuer:Check Point Software Technologies Ltd. CUSIP:M22465104 Ticker symbol:CHKP Meeting Date:5/24/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Re-election of two outside directors:Irwin Federman and Ray Rothrock Management For For 03 To ratify the appointment and compensation of Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young Global, as Check Point’s Independent registered public accounting firm for 2011 Management For For 04 To amend the fee structure for Check Point’s directors Management For For 05 To approve compensation to Check Point’s Chief Executive Officer who is also the Chairman of the Board of Directors Management For For Issuer:Exxon Mobil Corporation CUSIP:30231G102 Ticker symbol:XOM Meeting Date:5/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of independent auditors (Page 55) Management For For 03 Advisory vote on executive compensation (Page 56) Management For For 04 Frequency of advisory vote on executive compensation (Page 57) Management 3 Years For 05 Independent chairman (Page 58) Shareholder Against For 06 Report on political contributions (Page 59) Shareholder Against For 07 Amendment of EEO Policy (Page 61) Shareholder Against For 08 Policy on water (Page 62) Shareholder Against For 09 Report on Canadian oil sands (Page 64) Shareholder Against For 10 Report on natural gas production (Page 65) Shareholder Against For 11 Report on energy technology (Page 67) Shareholder Against For 12 Greenhouse gas emissions goals (Page 68) Shareholder Against For Issuer: Thermo Fisher Scientific Inc. CUSIP:883556102 Ticker symbol:TMO Meeting Date:5/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 An advisory vote on executive compensation Management For For 03 An advisory vote on the frequency of future executive compensation advisory votes Management 2 Years For 04 Ratification of the Audit Committee’s selection of Pricewaterhousecoopers LLP as the company’s independent auditors for 2011.The board of directors recommends you vote “against” the following shareholder proposal Management For For 05 Shareholder proposal regarding declassification of the board of directors Shareholder Against For Issuer:Chevron Corporation CUSIP:166764100 Ticker symbol:CVX Meeting Date:5/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of independent registered public accounting firm Management For For 03 Advisory vote on named executive officer compensation Management For For 04 Advisory vote on the frequency of future advisory votes on named executive officer compensation Management 1 Year For 05 Independent director with environmental expertise Shareholder Against For 06 Human Rights committee Shareholder Against For 07 Sustainability metric for executive compensation Shareholder Against For 08 Guidelines for country selection Shareholder Against For 09 Financial risks from climate change Shareholder Against For 10 Hydraulic fracturing Shareholder Against For 11 Offshore oil wells Shareholder Against For Issuer:VMware, Inc. CUSIP:928563402 Ticker symbol:VMW Meeting Date:5/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of director: Renee J. James Management For For 02 Advisory vote on executive compensation, as described in VMware’s proxy statement Management For For 03 Advisory vote on the frequency of future advisory votes on executive compensation, as described in VMware’s proxy statement Management 1 Year For 04 To ratify the selection by the audit committee of our board of directors of Pricewaterhousecoopers LLP as our independent auditors for the fiscal year ending December 31, 2011 Management For For Issuer:Amphenol Corporation CUSIP:032095101 Ticker symbol:APH Meeting Date:5/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of Deloitte & Touche LLP as independent public accountants of the company Management For For 03 Advisory resolution on executive compensation Management For For 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For Issuer:Google Inc. CUSIP:38259P508 Ticker symbol:GOOG Meeting Date:6/2/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 The ratification of Ernst & Young LLP as Google’s independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For 03 The approval of an amendment to Google’s 2004 Stock Plan to increase the number of authorized shares of Class A common stock issuable under the plan by 1,500,000 Management For For 04 The approval of 2010 compensation awarded to named executive offers Management For For 05 The frequency of future stockholder advisory votes regarding compensation awarded to named executive officers Management 3 Years For 06 A stockholder proposal regarding the formation of a board committee on sustainability, if properly presented at the meeting Shareholder Against For 07 A stockholder proposal regarding the adoption of a simple majority voting standard for stockholder matters, if properly presented at the meeting Shareholder Against For 08 A stockholder proposal regarding a conflict of interest and code of conduct compliance report, if properly presented at the meeting Shareholder Against For Issuer: The Home Depot, Inc. CUSIP:437076102 Ticker symbol:HD Meeting Date:6/2/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Proposal to ratify the appointment of KPMG LLP Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on the frequency of the advisory vote on executive compensation Management 1 Year For 05 Company proposal to implement shareholder ability to act by written consent (approval of Amended and Restated Certificate of Incorporation) Management For For 06 Shareholder proposal regarding cumulative voting Shareholder Against For 07 Shareholder proposal regarding special shareholder meetings Shareholder Against For 08 Shareholder proposal regarding employment diversity report Shareholder Against For 09 Shareholder proposal regarding electioneering policies and contributions Shareholder Against For Issuer:Ingersoll-Rand PLC CUSIP:G47791101 Ticker symbol:IR Meeting Date:6/2/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approval of a new Senior Executive Performance Plan Management For For 03 Advisory vote on the compensation of the company’s named executive officers Management For For 04 Advisory vote on the frequency of the advisory vote on the compensation of our named executive officers Management 1 Year For 05 Approval of authority for the company and/or any subsidiary of the company to make market purchases of company shares Management For For 06 Approval of the appointment of independent auditors and authorization of the audit committee to set the auditors’ remuneration Management For For Issuer:Salesforce.com, Inc. CUSIP:79466L302 Ticker symbol:CRM Meeting Date:6/9/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for the fiscal year ending on January 31, 2012 Management For For 03 Advisory vote to approve the resolution on the compensation of the named executive officers Management For For 04 Advisory vote on the frequency of future advisory votes to approve a resolution on the compensation of the named executive officers Management 1 Year For 05 Stockholder proposal to repeal classified board Shareholder Against For Issuer:Las Vegas Sands Corp. CUSIP:517834107 Ticker symbol:LVS Meeting Date:6/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To consider and act upon the ratification of the selection of Pricewaterhousecoopers LLP as the company’s independent registered public accounting firm Management For For 03 To consider and act upon an advisory (non-binding) proposal on executive compensation Management For For 04 To consider and act upon an advisory (non-binding) proposal on how frequently stockholders should vote to approve compensation of our named executive officers Management 1 Year For Issuer:Autodesk, Inc. CUSIP:052769106 Ticker symbol:ADSK Meeting Date:6/16/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify the appointment of Ernst & Young LLP as Autodesk, Inc.’s independent registered public accounting firm for the fiscal year ending January 31, 2012 Management For For 03 Approve, on an advisory (non-binding) basis, the compensation of Autodesk, Inc.’s named executive officers Management For For 04 Approve the frequency with which stockholders are provided an advisory (non-binding) vote on the compensation of Autodesk, Inc.’s named executive officers Management 1 Year For Sub-Advisor:Renaissance THIRD QUARTER, 2010 (Renaissance) Issuer:McKesson Corporation CUSIP:58155Q103 Ticker symbol: MCK Meeting Date:7/28/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Reapproval of the performance measures for performance-based awards under the company’s Amended and Restated 2005 Stock Plan Management For For 03 Reapproval of performance measures available for performance-based awards under 2005 Management Incentive Plan Management For For 04 Appointment of Deloitte & Touche LLP as independent registered public accounting firm for the year ending March 31, 2011 Management For For 05 Stockholder proposal on significant executive stock retention for two years beyond retirement Shareholder Against For 06 Stockholder proposal on preparing a pay differential report Shareholder Against For Issuer:Qlogic Corporation CUSIP:747277101 Ticker symbol: QLGC Meeting Date:8/26/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of appointment of KPMG LLP as independent auditors Management For For Issuer:Netapp, Inc. CUSIP:64110D104 Ticker symbol: Meeting Date:8/31/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve an amendment to the 1999 Stock Option Plan (the “1999 Plan”) to increase the share reserve by an additional 7,000,000 shares of common stock Management For For 03 To approve an amendment to the Company’s Employee Stock Purchase Plan (“Purchase Plan”) to increase the share reserve by an additional 5,000,000 shares of common stock, to clarify the discretion of the purchase plan administrator to determine eligibility requirements, and to remove its fixed-term expiration date Management For For 04 To ratify the appointment of Deloitte & Touche LLP as independent auditors of the company for the fiscal year ending April 29, 2011 Management For For FOURTH QUARTER, 2010 (Renaissance) Issuer:Oracle Corporation CUSIP:68389X105 Ticker symbol: ORCL Meeting Date:10/6/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approve the Oracle Corporation Executive Bonus Plan Management For For 03 Approve the Oracle Corporation Amended and Restated 2000 Long-Term Equity Incentive Plan, including an amendment to increase the aggregate number of shares authorized for issuance under the plan by 419,020,418 shares Management For For 04 Ratify the selection of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending May 31, 2011 Management For For 05 Act on a stockholder proposal to amend the corporate bylaws to establish a board committee on sustainability Shareholder Against For 06 Act on a stockholder proposal regarding majority voting in direct elections Shareholder For Against 07 Act on a stockholder proposal regarding equity retention Shareholder Against For Issuer:Parker-Hannifin Corporation CUSIP:701094104 Ticker symbol:PH Meeting Date:10/27/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Deloitte & Touche LLP as independent registered public accounting firm for the fiscal year ending June 30, 2011 Management For For 03 Approval of the Parker-Hannifin Corporation 2010 Performance Bonus Plan Management For For 04 Shareholder proposal to amend the code of regulations to separate the roles of chairman of the boar and chief executive officer Shareholder For Against Issuer:Coach, Inc. CUSIP:189754104 Ticker symbol: COH Meeting Date:11/3/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of Deloitte & Touche LLP as independent public accountants for fiscal year 2011 Management For For 03 To approve the Coach, Inc. 2010 Stock Incentive Plan Management For For 04 To vote on a stockholder proposal Shareholder Against For Issuer:Western Digital Corporation CUSIP:958102105 Ticker symbol:WDC Meeting Date:11/11/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of KPMG LLP as the independent registered public accounting firm for Western Digital Corporation for the fiscal year ending July 1, 2011 Management For For Issuer:Microsoft Corporation CUSIP:594918104 Ticker symbol:MSFT Meeting Date:11/16/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the selection of Deloitte & Touche LLP as the company’s independent auditor Management For For 03 Shareholder proposal – establishment of board committee on environmental sustainability Shareholder Against For Issuer:Cisco Systems, Inc. CUSIP:17275R102 Ticker symbol:CSCO Meeting Date:11/18/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve a non-binding advisory resolution regarding executive compensation Management Against Against 03 To ratify the appointment of Pricewaterhousecoopers LLP as Cisco’s independent registered public accounting firm for the fiscal year ending July 30, 2011 Management For For 04 Proposal submitted by a shareholder to amend Cisco’s bylaws to establish a board committee on environmental sustainability Shareholder Against For 05 Proposal submitted by shareholders requesting the board to publish a report to shareholders, within six months, providing a summarized listing and assessment of concrete steps Cisco could reasonably take to reduce the likelihood that its business practices might enable or encourage the violation of human rights, as set forth in the accompanying proxy statement Shareholder Against For 06 Proposal submitted by a shareholder requesting that Cisco adopt and implement a policy restricting certain sales in China, adopt a related oversight and compliance system with respect to human rights impacts and provide public disclosure of Cisco’s sales to China and certain other governments, as set forth in the accompanying proxy statement. Shareholder Against For Issuer:Autozone, Inc. CUSIP:053332102 Ticker symbol:AZO Meeting Date:12/15/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approve Stock Compensation Plan Management For For 03 Ratify appointment of independent auditors Management For For FIRST QUARTER, 2011 Issuer:Seagate Technology PLC CUSIP:G7945M107 Ticker symbol:STX Meeting Date:1/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Re-election of directors Management For For 02 To receive and consider Irish statutory accounts for the fiscal year ended July 2, 2010, and reports of directors and auditors Management For For 03 Authorization to hold the 2011 annual general meeting of shareholders of the company at a location outside of Ireland Management For For 04 Authorization of the company and/or any of its subsidiaries to make open-market purchases of Seagate ordinary shares Management Against Against 05 Determination of the price range at which the company can re-issue treasury shares off-market Management Against Against 06 To appoint Ernst & Young as the independent auditors of the company and to authorize the audit committee of the board of directors to set the auditors’ remuneration Management For For Issuer:Family Dollar Stores, Inc. CUSIP:307000109 Ticker symbol: FDO Meeting Date:1/20/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approval of the performance measures for performance-based awards under the Family Dollar Stores, Inc. 2006 Incentive Plan Management For For 03 Ratification of the selection of Pricewaterhousecoopers LLP as independent registered public accountants Management For For Issuer:Emerson Electric Co. CUSIP:291011104 Ticker symbol:EMR Meeting Date:2/1/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Re-approval of the performance measures under the Emerson Electric Co. 2006 Incentive Shares Plan Management For For 03 Approval of the Emerson Electric Co. 2011 Stock Option Plan Management For For 04 Ratification of KPMG LLP as independent registered public accounting firm Management For For 05 Approval, by non-binding advisory vote, of Emerson Electric Co. executive compensation Management For For 06 Advisory vote on the frequency of executive compensation advisory votes Management 1 Year Against 07 Approval of the stockholder proposal requesting the issuance of a sustainability report as described in the proxy statement Shareholder Against For Issuer:Amerisourcebergen Corporation CUSIP:03073E105 Ticker symbol:ABC Meeting Date:2/17/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of appointment of independent registered public accounting firm Management For For 03 Advisory vote on the compensation of our named executive officers Management For For 04 Advisory vote on the frequency of a stockholder vote on the compensation of our named executive officers Management 1 Year Against 05 Approval of the Amendment of Amerisourcebergen’s Amended and Restated Certificate of Incorporation Management For For 06 Approval of the Amerisourcebergen Corporation 2011 Employee Stock Purchase Plan Management For For Issuer:Apple Inc. CUSIP:037833100 Ticker symbol:AAPL Meeting Date:2/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for fiscal year 2011 Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on the frequency of the advisory vote on executive compensation Management 1 Year For 05 Shareholder proposal regarding succession planning, if properly presented at the meeting Shareholder Against For 06 Shareholder proposal regarding majority voting, if properly presented at the meeting Shareholder For Against Issuer:Deere & Company CUSIP:244199105 Ticker symbol:DE Meeting Date:2/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Non-binding advisory vote on executive compensation (“Say-on-Pay”) Management For For 03 Non-binding advisory vote on the frequency of say-on-pay votes Management 1 Year For 04 Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for fiscal 2011 Management For For Issuer:Helmerich & Payne, Inc. CUSIP:423452101 Ticker symbol:HP Meeting Date:3/2/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of Ernst & Young LLP as auditors for 2011 Management For For 03 Approval of the Helmerich & Payne, Inc. 2010 Long-Term Incentive Plan Management For For 04 Advisory vote on executive compensation Management For For 05 Advisory vote on the frequency of the advisory vote on executive compensation Management 1 Year Against 06 Stockholder proposal to eliminate classification of the terms of the company’s board of directors to require that all directors stand for election annually Shareholder For Against Issuer:Joy Global Inc. CUSIP:481165108 Ticker symbol:JOYG Meeting Date:3/8/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Ernst & Young LLP as the corporation’s independent registered public accounting firm for fiscal 2011 Management For For 03 Advisory vote on the compensation of the corporation’s named executive officers Management For For 04 Advisory vote on the frequency of future advisory votes on the compensation of the corporation’s named executive officers Management 1 Year For 05 Approval of the Joy Global Inc. Employee Stock Purchase Plan Management For For Issuer:Starbucks Corporation CUSIP:855244109 Ticker symbol:SBUX Meeting Date:3/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approval of advisory resolution on executive compensation Management For For 03 Advisory vote on frequency of future advisory votes on executive compensation Management 1 Year For 04 Approval of revised performance criteria under 2005 Long-Term Equity Incentive Plan Management For For 05 Approval of an Amendment and Restatement of 2005 Long-Term Equity Incentive Plan, including an increase in number of authorized shares under the plan Management For For 06 Ratification of the selection of Deloitte & Touche LLP as our independent registered public accounting firm for the fiscal year ending October 2, 2011 Management For For 07 Shareholder proposal regarding recycling strategy for beverage containers Shareholder Against For Issuer:Hewlett-Packard Company CUSIP:428236103 Ticker symbol:HPQ Meeting Date:3/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of the independent registered public accounting firm for the fiscal year ending October 31, 2011 Management For For 03 Advisory vote on executive compensation Management Against Against 04 Advisory vote on the frequency of holding future advisory votes on executive compensation Management 1 Year For 05 Approval of the Hewlett-Packard Company 2011 Employee Stock Purchase Plan Management For For 06 Approval of an amendment to the Hewlett-Packard Company 2005 Pay-For-Results Plan to extend the term of the plan Management Against Against SECOND QUARTER, 2011 (Renaissance) Issuer:Whirlpool Corporation CUSIP:963320106 Ticker symbol:WHR Meeting Date:4/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote on executive compensation Management For For 03 Advisory vote on the frequency of holding an advisory vote on executive compensation Management 1 Year For 04 Ratification of appointment of Ernst & Young LLP as Whirlpool’s independent registered public accounting firm for 2011 Management For For 05 Stockholder proposal, if properly presented at the meeting, to allow stockholder action by written consent Shareholder For Against 06 Stockholder proposal, properly presented at the meeting, to require stockholder approval of certain future severance agreements with senior executives Shareholder For Against Issuer:Walter Energy, Inc. CUSIP:93317Q105 Ticker symbol:WLT Meeting Date:4/20/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve the advisory resolution on executive compensation Management For For 03 To recommend, by non-binding vote, the frequency of executive compensation votes Management 1 Year Against 04 To ratify the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for fiscal 2011 Management For For Issuer:Texas Instruments Incorporated CUSIP:882508104 Ticker symbol:TXN Meeting Date:4/21/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Board proposal regarding an advisory vote on named executive officer compensation Management For For 03 Board proposal regarding an advisory vote on the frequency of future advisory votes on named executive officer compensation Management 1 Year Against 04 Board proposal to ratify the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for 2011 Management For For Issuer:Honeywell International Inc. CUSIP:438516106 Ticker symbol:HON Meeting Date:4/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approval of independent accountants Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on the frequency of the advisory vote on executive compensation Management 1 Year For 05 2011 Stock Incentive Plan of Honeywell International Inc. and its affiliates Management For For 06 Honeywell International Inc. Incentive Compensation Plan for Executive Employees, Amended and Restated effective as of January 1, 2011 Management For For 07 Shareholder action by written consent Shareholder For Against 08 Special Shareowner meetings Shareholder Against For Issuer:International Business Machines Corp. CUSIP:459200101 Ticker symbol:IBM Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of appointment of independent registered public accounting firm (page 71) Management For For 03 Advisory vote on executive compensation (page 72) Management For For 04 Advisory vote regarding frequency of advisory vote on executive compensation (page 73) Management 1 Year Against 05 Stockholder proposal on cumulative voting (page 74) Shareholder Against For 06 Stockholder proposal to review political contributions policy (pages 74-75) Shareholder Against For 07 Stockholder proposal on lobbying (pages 75-76) Shareholder Against For Issuer:Ameriprise Financial, Inc. CUSIP:03076C106 Ticker symbol:AMP Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 A nonbinding advisory vote to approve the compensation of the named executive officers Management For For 03 A nonbinding advisory vote on the frequency of shareholder approval of the compensation of the named executive officers Management 1 Year For 04 To ratify the audit committee’s selection of Pricewaterhousecoopers LLP, the company’s independent registered public accountants for 2011 Management For For Issuer:Eaton Corporation CUSIP:278058102 Ticker symbol:ETN Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approving amendments to the amended regulations to provide for the annual election of all directors.Implementation of this proposal 2 is conditioned upon the approval of proposal 3. Management For For 03 Approving amendments to the Amended and Restated Articles of Incorporation and the amended regulations to eliminate cumulative voting in the election of directors. Management For For 04 Ratifying the appointment of Ernst & Young LLP as independent auditor for 2011 Management For For 05 Approving, by non-binding vote, executive compensation Management For For 06 To recommend, by non-binding vote, the frequency of future non-binding executive compensation votes Management 1 Year For Issuer:W. W. Grainger, Inc. CUSIP:384802104 Ticker symbol:GWW Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Proposal to ratify the appointment of Ernst & Young LLP as independent auditor for the year ending December 31, 2011 Management For For 03 Say on Pay:Advisory proposal to approve compensation of the company’s named executive officers Management For For 04 Say When on Pay;advisory proposal to select the frequency of the advisory vote on compensation of the company’s named executive officers Management 1 Year For Issuer:General Electric Company CUSIP:369604103 Ticker symbol:GE Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management A1 Election of directors Management For For B1 Ratification of KPMG Management For For B2 Advisory resolution on executive compensation Management Against Against B3 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For C1 Shareowner proposal: cumulative voting Shareholder Against For C2 Shareowner proposal: future stock options Shareholder Against For C3 Shareowner proposal: withdraw stock options granted to executives Shareholder Against For C4 Shareowner proposal: climate change risk disclosure Shareholder Against For C5 Shareowner proposal: transparency in animal research Shareholder Against For Issuer:Lexmark International, Inc. CUSIP:529771107 Ticker symbol:LXK Meeting Date:4/28/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director for a term expiring in 2013: Paul A. Rooke Management For For 1B Election of director for a term expiring in 2014: Ralph E. Gomory Management For For 1C Election of director for a term expiring in 2014: Jared L. Cohon Management For For 1D Election of director for a term expiring in 2014: J. Edward Coleman Management For For 1E Election of director for a term expiring in 2014: Sandra L. Helton Management For For 02 Ratification of the appointment of Pricewaterhousecoopers LLP as the company’s independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For 03 Approval, by non-binding advisory vote, of Lexmark International, Inc. executive compensation Management Against Against 04 Advisory vote on the frequency of holding future advisory votes on executive compensation Management 1 Year For Issuer:American Express Company CUSIP:025816109 Ticker symbol:AXP Meeting Date:5/2/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of appointment of Pricewaterhousecoopers LLP as our independent registered public accounting firm for 2011 Management For For 03 Advisory vote on executive compensation Management Against Against 04 Advisory vote on frequency of advisory executive compensation vote Management 1 Year For 05 Shareholder proposal relating to cumulative voting for directors Shareholder Against For 06 Shareholder proposal relating to the calling of special shareholder meetings Shareholder For Against Issuer:Peabody Energy Corporation CUSIP:704549104 Ticker symbol:BTU Meeting Date:5/3/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of appointment of independent registered public accounting firm Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year Against 05 Approval of Peabody’s 2011 Long-Term Equity Incentive Plan Management For For Issuer:EMC Corporation CUSIP:268648102 Ticker symbol:EMC Meeting Date:5/4/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the selection by the audit committee of Pricewaterhousecoopers LLP as EMC’s independent auditors for the fiscal year ending December 31, 2011, as described in EMC’s proxy statement Management For For 03 Approval of the EMC Corporation Amended and Restated 2003 Stock Plan, as described in EMC’s proxy statement Management For For 04 Approval of an amendment to EMC’s Bylaws to reduce the percentage of shares required for shareholder to call a special meeting of shareholders, as described in EMC’s proxy statement Management For For 05 Advisory vote on executive compensation, as described in EMC’s proxy statement Management For For 06 Advisory vote on the frequency of future advisory votes on executive compensation, as described in EMC’s proxy statement Management 1 Year Management Issuer:Express Scripts, Inc. CUSIP:302182100 Ticker symbol:ESRX Meeting Date:5/4/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Pricewaterhousecoopers LLP as the company’s independent registered public accountants for 2011 Management For For 03 To approve amendment to the bylaws regarding calling of a special meeting Management For For 04 To approve, by non-binding vote, executive compensation Management For For 05 To recommend, by non-binding vote, the frequency of executive compensation votes Management 1 Year Against 06 To approve and ratify the Express Scripts, Inc. 2011 Long-Term Incentive Plan Management For For 07 Stockholder proposal regarding report on political contributions Shareholder Against For Issuer:Dover Corporation CUSIP:260003108 Ticker symbol:DOV Meeting Date:5/5/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of Pricewaterhousecoopers LLP as our independent registered public accounting firm for 2011 Management For For 03 To approve the advisory resolution on executive compensation Management For For 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For Issuer:Union Pacific Corporation CUSIP:907818108 Ticker symbol:UNP Meeting Date:5/5/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Deloitte & Touche as the independent registered public accounting firm Management For For 03 An advisory vote on executive compensation (“say on pay”) Management For For 04 An advisory vote on the frequency of future advisory votes on executive compensation (“say on frequency”) Management 1 Year For 5A Company proposal to amend the company’s Articles of Incorporation to reduce shareholder voting requirements related to: Actions adversely affecting preferred stock Management For For 5B Company proposal to amend the company’s Articles of Incorporation to reduce shareholder voting requirements related to: removal of directors Management For For 5C Company proposal to amend the company’s Articles of Incorporation to reduce shareholder voting requirements related to: changing the authorized amount of capital stock Management For For 06 Shareholder proposal regarding an independent director to serve as chairman of the board if properly presented at the annual meeting Shareholder For Against Issuer:Occidental Petroleum Corporation CUSIP:674599105 Ticker symbol:OXY Meeting Date:5/6/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the selection of KPMG as independent auditors Management For For 03 Advisory vote on approving executive compensation Management For For 04 Advisory vote on frequency of advisory vote on executive compensation Management 1 Year Against 05 Report on political expenditures and spending processes Shareholder Against For 06 Required nomination of director with environmental expertise Shareholder Against For Issuer:Altera Corporation CUSIP:021441100 Ticker symbol:ALTR Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve an amendment to the 2005 Equity Incentive Plan to increase by 10,000,000 the number of shares of common stock reserved for issuance under the plan Management For For 03 To approve an amendment to the 1987 Employee Stock Purchase Plan to increase by 1,000,000 the number of shares of common stock reserved for issuance under the plan Management For For 04 To approve an amendment to our Amended and Restated Certificate of Incorporation to eliminate supermajority voting Management For For 05 To approve an amendment to our Amended and Restated Certificate of Incorporation to add a forum selection clause Management Against Against 06 To approve an amendment to our by-laws to provide that stockholders holding over 20% of our shares may call a special meeting of stockholders Management For For 07 To approve, by non-binding vote, executive compensation Management For For 08 To recommend, by non-binding vote, the frequency of executive compensation votes Management 1 Year For 09 To ratify the appointment of Pricewaterhousecoopers LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For Issuer:Cummins Inc. CUSIP:231021106 Ticker symbol:CMI Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote to approve the compensation of the named executive officers as disclosed in the proxy statement Management For For 03 Advisory vote on the frequency of the advisory vote to approve the compensation of the named executive officers Management 1 Year For 04 Proposal to ratify the appointment of Pricewaterhousecoopers LLP as auditors for the Year 2011 Management For For Issuer:Albemarle Corporation CUSIP:012653101 Ticker symbol:ALB Meeting Date:5/11/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 The proposal to approve the non-binding advisory resolution approving the compensation of our named executive officers Management For For 03 The proposal to ratify the appointment of Pricewaterhousecoopers LLP as the company’s independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For 04 The proposal to recommend, by non-binding vote, the frequency of the non-binding shareholder vote on executive compensation checked on the right side (check one) Management 1 Year Against Issuer:Skyworks Solutions, Inc. CUSIP:83088M102 Ticker symbol:SWKS Meeting Date:5/11/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 To amend the company’s restated certificate of incorporation to declassify the company’s board of directors and make certain other related changes Management For For 02 Election of directors Management For For 03 To approve an amendment to the company’s Amended and Restated 2005 Long-Term Incentive Plan Management Against Against 04 To approve the company’s Amended and Restated 2008 Director Long-Term Incentive Plan Management Against Against 05 To approve an amendment to the company’s 2002 Employee Stock Purchase Plan Management For For 06 Advisory vote on the compensation of our named executive officers, as described in the company’s proxy statement Management For For 07 Advisory vote on the frequency of future advisory votes on the compensation of our named executive officers, as described in the company’s proxy statement Management 1 Year Against 08 To ratify the selection by the company’s audit committee of KPMG LLP as the independent registered public accounting firm for the company for fiscal year 2011 Management For For Issuer:Gilead Sciences, Inc. CUSIP:375558103 Ticker symbol:GILD Meeting Date:5/12/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01-1 Election of Director John F. Cogan Management For For 01-2 Election of Director Etienne F. Davignon Management For For 01-3 Election of Director James M. Denny Management For For 01-4 Election of Director Carla A. Hills Management For For 01-5 Election of Director Kevin E. Lofton Management For For 01-6 Election of Director John W. Madigan Management For For 01-7 Election of Director John C. Martin Management For For 01-8 Election of Director Gordon E. Moore Management Withheld Against 01-9 Election of DirectorNicholas G. Moore Management For For 01-10 Election of Director Richard J. Whitley Management For For 01-11 Election of Director Gayle E. Wilson Management For For 01-12 Election of Director Per Wold-Olsen Management For For 02 To ratify the selection of Ernst & Young LLP by the audit committee of the board of directors as the independent registered public accounting firm of Gilead for the fiscal year ending December 31, 2011 Management For For 03 To approve the Amended and Restated Gilead Sciences, Inc. Code Section 162(M) Bonus Plan and certain performance-based provisions thereunder Management For For 04 To approve amendments to Gilead’s Restated Certificate of Incorporation to adopt majority voting standards Management For For 05 To approve amendments to Gilead’s Amended and Restated Bylaws to permit holders of at least 20% of the voting power of the outstanding capital stock to call a special meeting of stockholders Management For For 06 To vote on an advisory resolution to approve the compensation of Gilead’s named executive officers as presented in its proxy statement Management For For 07 To vote on an advisory basis as to the frequency with which executive compensation will be subject to future advisory stockholder votes Management 1 Year For Issuer:Norfolk Southern Corporation CUSIP:655844108 Ticker symbol:NSC Meeting Date:5/12/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of KPMG LLP, independent registered public accounting firm, as Norfolk Southern’s independent auditors for the year ending December 31, 2011 Management For For 03 Approval of executive compensation as disclosed in the proxy statement for the 2011 annual meeting of stockholders Management For For 04 Frequency of stockholders advisory vote on executive compensation, every Management 1 Year For Issuer:Ross Stores, Inc. CUSIP:778296103 Ticker symbol:ROST Meeting Date:5/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve the existing Second Amended and restated Ross Stores, Inc. Incentive Compensation Plan for purposes of Section 162(M) of the Internal Revenue Code Management For For 03 To approve an amendment to the company’s certificate of incorporation to adopt annual elections for directors elected beginning in 2012 (de-classification of the board) Management For For 04 Advisory vote to approve the resolution on the compensation of the named executive officers Management For For 05 Advisory vote on the frequency of holding future advisory votes to approve a resolution on the compensation of the named executive officers Management 1 Year Against 06 To ratify the appointment of Deloitte & Touche LLP as the company’s independent registered public accounting firm for the fiscal year ending January 28, 2012 Management For For Issuer:Intel Corporation CUSIP:458140100 Ticker symbol:INTC Meeting Date:5/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of selection of Ernst & Young LLP as our independent registered public accounting firm for current year Management For For 03 Amendment and extension of the 2006 Equity Incentive Plan Management For For 04 Amendment and extension of the 2006 Stock Purchase Plan Management For For 05 Advisory vote on executive compensation Management For For 06 Advisory vote on the frequency of holding future advisory votes on executive compensation Management 1 Year Issuer:Amgen Inc. CUSIP:031162100 Ticker symbol:AMGN Meeting Date:5/20/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the selection of Ernst & Young LLP as our independent registered public accountants for the year ending December 31, 2011 Management For For 03 To approve the advisory vote on executive compensation Management Against Against 04 To set the frequency of future advisory votes approving executive compensation every one year, two years or three years Management 1 Year For 05 Stockholder proposal #1 (shareholder action by written consent) Shareholder For Against Issuer:UnitedHealth Group Incorporated CUSIP:91324P102 Ticker symbol:UNH Meeting Date:5/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approval, by a non-binding advisory vote, of executive compensation Management For For 03 Recommendation, by a non-binding advisory vote, of the frequency of holding a say-on-pay vote Management 1 Year For 04 Approval of the UnitedHealth Group 2011 Incentive Stock Plan Management For For 05 Approval of an amendment to the UnitedHealth Group 1993 Employee Stock Purchase Plan to increase the number of shares of common stock issuable thereunder Management For For 06 Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for the company for the year ending December 31, 2011 Management For For Issuer:Limited Brands, Inc. CUSIP:532716107 Ticker symbol:LTD Meeting Date:5/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 The ratification of the appointment of the independent registered public accountants Management For For 03 The approval of the 2011 Stock Option Performance and incentive Plan Management For For 04 The approval of the 2011 Cash Incentive Compensation Performance Plan Management For For 05 The advisory vote on executive compensation Management Against Against 06 The advisory vote on the frequency of future advisory vote son executive compensation Management 1 Year For 07 The stockholder proposal Shareholder For Against Issuer:The Cheesecake Factory Incorporated CUSIP:163072101 Ticker symbol:CAKE Meeting Date:6/1/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve the amendment to the 2010 Stock Incentive Plan to increase authorized shares Management Against Against 03 To ratify the selection of Pricewaterhousecoopers LLP as the company’s independent registered public accounting firm for the fiscal year 2011, ending January 3, 2012 Management For For 04 To approve, by non-binding vote, the advisory resolution on executive compensation Management For For 05 To approve, by non-binding vote, the frequency of the advisory vote on executive compensation Management 1 Year Against Issuer:Google CUSIP:38259P508 Ticker symbol:GOOG Meeting Date:6/2/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 The ratification of Ernst & Young LLP as Google’s independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For 03 The approval of an amendment to Google’s 2004 Stock Plan to increase the number of authorized shares of Class A common stock issuable under the plan by 1,500,000 Management Against Against 04 The approval of 2010 compensation awarded to named executive officers Management For For 05 The frequency of future stockholder advisory votes regarding compensation awarded to named executive officers Management 1 Year Against 06 A stockholder proposal regarding the formation of a board committee on sustainability, if properly presented at the meeting Shareholder Against For 07 A stockholder proposal regarding adoption of a simple majority voting standard for stockholder matters, if properly presented at the meeting Shareholder For Against 08 A stockholder proposal regarding a conflict of interest and code of conduct compliance report, if properly presented at the meeting Shareholder Against For Issuer:SanDisk Corporation CUSIP:80004C101 Ticker symbol:SNDK Meeting Date:6/7/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for the fiscal year ending January 1, 2012 Management For For 03 To approve amendments to the SanDisk corporation 2005 Incentive Plan Management For For 04 To approve amendments to the SanDisk Corporation 2005 Employee Stock Purchase Plans Management For For 05 To approve an advisory resolution on named executive officer compensation Management Against Against 06 To conduct an advisory vote on the frequency of future advisory votes on named executive officer compensation Management 1 Year For Issuer:Caterpillar Inc. CUSIP:149123101 Ticker symbol:CAT Meeting Date:6/8/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify the appointment of independent registered public accounting firm for 2011 Management For For 03 Approve Amended and Restated Caterpillar Inc. Executive Short-Term Incentive Plan Management For For 04 Advisory vote on executive compensation Management Against Against 05 Advisory vote on the frequency of executive compensation votes Management 1 Year For 06 Stockholder proposal – report on political contributions and expenses Shareholder For Against 07 Stockholder proposal – executive to retain significant stock Shareholder Against For 08 Stockholder proposal – director election majority vote standard Shareholder For Against 09 Stockholder proposal – special stockholder meetings Shareholder For Against 10 Stockholder proposal – independent chairman of the board Shareholder For Against 11 Stockholder proposal – review global corporate standards Shareholder Against For 12 Stockholder proposal – death benefits policy Shareholder For Against Issuer:Freeport-McMoran Copper & Gold Inc. CUSIP:35671D857 Ticker symbol:FCX Meeting Date:6/15/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approval, on an advisory basis, of the compensation of our named executive officers Management Against Against 03 Approval, on an advisory basis, of the frequency of future advisory votes on the compensation of our named executive officers Management 1 Year For 04 Ratification of the appointment of Ernst & Young LLP as the independent registered public accounting firm Management For For 05 Stockholder proposal regarding the selection of a candidate with environmental expertise to be recommended for election to the company’s board of directors Shareholder Against For Issuer:Petsmart CUSIP:716768106 Ticker symbol:PETM Meeting Date:6/15/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for our 2011 fiscal year ending January 29, 2012 Management For For 03 To approve our 2011 Equity Incentive Plan Management Against Against 04 To approve, by non-binding vote, executive compensation Management For For 05 To recommend, by non-binding vote, the frequency of executive compensation votes Management 1 Year For Issuer:Dollar Tree, Inc. CUSIP:256746108 Ticker symbol:DLTR Meeting Date:6/16/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve, on an advisory basis, the compensation of the company’s named executive officers Management For For 03 To recommend, on an advisory basis, the frequency of future advisory votes on executive compensation Management 1 Year Against 04 To approve the Omnibus Incentive Plan Management For For 05 To ratify the selection of KPMG as the company’s independent registered public accounting firm Management For For Sub-Advisor:WEDGE Capital Management L.L.P. THIRD QUARTER, 2010(WEDGE) Issuer:Computer Sciences Corporation CUSIP:205363104 Ticker symbol:CSC Meeting Date:8/9/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: Irving W. Bailey Management Withheld 2 Director: David J. Barram Management For 3 Director: Stephen L. Baum Management For 4 Director: Rodney F. Chase Management For 5 Director: Judith R. Haberkorn Management Withheld 6 Director: Michael W. Laphen Management For 7 Director: F. Warren McFarlan Management Withheld 8 Director: Chong Sup Park Management Withheld 9 Director: Thomas H. Patrick Management For 02 Eliminate cumulative voting Management For For 03 Classify board Management For For 04 Adopt Non-Employee Director Plan Management For For 05 Ratify the appointment of independent auditors Management For For Issuer:Xilinx, Inc. CUSIP:983919101 Ticker symbol:XLNX Meeting Date:8/11/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Amend Stock Purchase Plan Management For For 03 Amend Stock Compensation Plan Management For For 04 Ratify appointment of independent auditors Management For For Issuer:Medtronic, Inc. CUSIP:585055106 Ticker symbol:MDT Meeting Date:8/25/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For Issuer:FirstEnergy Corp. CUSIP:337932107 Ticker symbol:FE Meeting Date:9/14/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Approve merger agreement Management For For 02 Approve authorized common stock increase Management For For 03 Approve motion to adjourn meeting Management For For FOURTH QUARTER, 2010 (WEDGE) Issuer:Parker-Hannifin Corporation CUSIP: 701094104 Ticker symbol:PH Meeting Date: 10/27/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratify appointment of independent auditors Management For For 03 Approve cash/stock bonus plan Management For For 04 S/H proposal – corporate governance Shareholder Against Against Issuer:Linear Technology Corporation CUSIP: 535678106 Ticker symbol:LLTC Meeting Date:11/3/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: Robert H. Swanson, Jr. Management For 2 Director: Lothar Maier Management For 3 Director: Arthur C. Agnos Management Withheld 4 Director: John J. Gordon Management Withheld 5 Director: David S. Lee Management For 6 Director: Richard M. Moley Management Withheld 7 Director: Thomas S. Volpe Management Withheld 02 Approve Stock Compensation Plan Management For For 03 Ratify appointment of independent auditors Management For For Issuer:Archer-Daniels-Midland Company CUSIP: 039483102 Ticker symbol:ADM Meeting Date:11/4/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Ratify appointment of independent auditors Management For For 03 S/H proposal – political/government Shareholder Against Against 04 S/H proposal – political/government Shareholder For Against Issuer:Microsoft Corporation CUSIP:594918104 Ticker symbol:MFST Meeting Date:11/16/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 S/H proposal – environmental Shareholder Against Against Issuer:Autozone, Inc. CUSIP:053332102 Ticker symbol:AZO Meeting Date:12/15/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approve stock compensation plan Management For For 03 Ratify appointment of independent auditors Management For For FIRST QUARTER, 2011(WEDGE) Issuer:Intuit Inc. CUSIP:461202103 Ticker symbol:INTU Meeting Date:1/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify the selection of Ernst & Young LLP as our independent registered public accounting firm for fiscal year 2011 Management For For 03 Approve the Amended and Restated 2005 Equity Incentive Plan Management For For 04 Approve a non-binding advisory resolution regarding executive compensation Management For For Issuer:Family Dollar Stores, Inc. CUSIP:307000109 Ticker symbol:FDO Meeting Date:1/20/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approval of the performance measures for performance-based awards under the Family Dollar Stores, Inc. 2006 Incentive Plan Management For For 03 Ratification of the selection of Pricewaterhousecoopers LLP as independent registered public accountants Management For For Issuer:Johnson Controls, Inc. CUSIP:478366107 Ticker symbol:JCI Meeting Date:1/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of Pricewaterhousecoopers as independent auditors for 2011 Management For For 03 Approval of a proposed amendment to the Johnson Controls, Inc. Restated Articles of Incorporation to allow for a majority voting standard for uncontested elections of directors Management For For 04 Approval of the Johnson Controls, Inc. Annual Incentive Performance Plan Management Against Against 05 Approval of the Johnson Controls, Inc. Long-Term Incentive Performance Plan Management Against Against 06 Advisory vote on compensation of our named executive officers Management Against Against 07 Advisory vote on the frequency of the advisory vote on compensation of our named executive officers Management 1 Year Against Issuer:Air Products and Chemicals, Inc. CUSIP:009158106 Ticker symbol:APD Meeting Date:1/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Appointment of independent registered public accountants, ratification of appointment of KPMG LLP, as independent registered public accountants for fiscal year 2011 Management For For 03 Advisory vote on executive officer compensation to approve the compensation of executive officers Management For For 04 Frequency of advisory vote on executive compensation. To recommend, by non-binding vote, the frequency of advisory vote on executive officer compensation Management 1 Year Against 05 Approval of annual incentive plan terms. To approve the annual incentive plan terms to permit exclusion from tax deduction limits Management For For Issuer:Ashland Inc. CUSIP:044209104 Ticker symbol:ASH Meeting Date:1/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Pricewaterhousecoopers LLP as independent registered public accountants for fiscal 2011 Management For For 03 Approval of the 2011 Ashland Inc. Incentive Plan Management For For 04 Approval of the compensation of the named executive officers as disclosed in the Ashland Inc. proxy statement pursuant to Item 402 of Regulation S-K under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended Management For For 05 Whether the shareholder vote to approve the compensation of the named executive officers as required by Section 14A(A)(2) of the Securities Exchange Act of 1934, as amended, should occur every Management 1 Year Against Issuer:Visa Inc. CUSIP:92826C839 Ticker symbol:V Meeting Date:1/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 To amend the company’s certificate of incorporation to declassify the board of directors Management For For 02 To amend the company’s certificate of incorporation to implement a majority vote standard in uncontested elections of directors Management For For 03 Election of directors Management For For 04 An advisory vote on executive compensation Management For For 05 An advisory vote on the frequency of holding an advisory vote on executive compensation Management 1 Year For 06 To approve the Visa Inc. Incentive Plan, as amended and restated Management For For 07 To ratify the appointment of KPMG LLP as the company’s independent registered public accounting firm for fiscal year 2011 Management For For Issuer:Dolby Laboratories, Inc. CUSIP:25659T107 Ticker symbol:DLB Meeting Date:2/2/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To amend and restate the company’s 2005 Stock Plan Management For For 03 An advisory vote on executive compensation Management For For 04 An advisory vote on the frequency of holding an advisory vote on executive compensation. Management 1 Year Against 05 To ratify the appointment of KPMG LLP as the company’s independent registered public accounting firm for the fiscal year ending September 30, 2011 Management For For Issuer:Accenture PLC CUSIP:G1151C101 Ticker symbol:ACN Meeting Date:2/3/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Acceptance, in a non-binding vote, of the financial statements for the fifteen month period ended August 31, 2010 as presented Management For For 02 Election of directors Management For For 03 Ratification, in a non-binding vote, of appointment of KPMG as independent auditors for the 2011 fiscal year and authorization, in a binding vote, of the board, acting through the audit committee, to determine KPMG’s remuneration Management For For 04 Approval, in a non-binding vote, of the compensation of the named executive officers Management For For 05 Recommendation, in a non-binding vote, of the frequency of shareholder votes on executive compensation Management 1 Year Against 06 Authorization to hold the 2012 annual general meeting of shareholders of Accenture PLC at a location outside of Ireland Management For For 07 Authorization of Accenture to make open-market purchases of Accenture PLC Class A ordinary shares Management For For 08 Determination of the price range at which Accenture PLC can re-issue shares that it acquires as treasury stock Management For For Issuer:Amerisourcebergen Corporation CUSIP:03073E105 Ticker symbol:ABC Meeting Date:2/17/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of appointment of independent registered public accounting firm Management For For 03 Advisory vote on the compensation of our named executive officers Management For For 04 Advisory vote on the frequency of a stockholder vote on the compensation of our named executive officers Management 1 Year Against 05 Approval of the amendment of Amerisourcebergen’s Amended and Restated Certificate of Incorporation Management For For 06 Approval of the Amerisourcebergen Corporation 2011 Employee Stock Purchase Plan Management For For Issuer: Apple Inc. CUSIP:037833100 Ticker symbol:AAPL Meeting Date:2/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for fiscal year 2011 Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on the frequency of the advisory vote on executive compensation Management 1 Year For 05 Shareholder proposal regarding succession planning, if properly presented at the meeting Shareholder For Against 06 Shareholder proposal regarding majority voting, if properly presented at the meeting Shareholder For Against Issuer:Joy Global Inc. CUSIP:481165108 Ticker symbol: Meeting Date:3/8/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of Ernst & Young LLP as the corporation’s independent registered public accounting firm for fiscal 2011 Management For For 03 Advisory vote on the compensation of the corporation’s named executive officers Management For For 04 Advisory vote on the frequency of future advisory votes on the compensation of the corporation’s named executive officers Management 1 Year For 05 Approval of the Joy Global Inc. Employee Stock Purchase Plan Management For For Issuer:Analog Devices, Inc. CUSIP:032654105 Ticker symbol:ADI Meeting Date:3/8/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To vote on a non-binding proposal regarding the compensation of our named executive officers, all as more fully described in the proxy statement Management For For 03 To vote on a non-binding proposal regarding the frequency of the vote on our executive compensation program Management 1 Year Against 04 To ratify the selection of Ernst & Young LLP as the company’s independent registered public accounting firm Management For For Issuer:Franklin Resources, Inc. CUSIP:354613101 Ticker symbol:BEN Meeting Date:3/15/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director:Samuel H. Armacost Management For For 1B Election of director:Charles Crocker Management For For 1C Election of director:Joseph R. Hardiman Management For For 1D Election of director:Charles B. Johnson Management For For 1E Election of director:Gregory E. Johnson Management For For 1F Election of director:Rupert H. Johnson, Jr. Management For For 1G Election of director:Mark C. Pigott Management For For 1H Election of director:Chutta Ratnathicam Management For For 1I Election of director:Peter M. Sacerdote Management For For 1J Election of director:Laura Stein Management For For 1K Election of director:Anne M. Tatlock Management Against Against 1L Election of director:Geoffrey Y. Yang Management For For 02 To ratify the appointment of Pricewaterhousecoopers LLP as the company’s independent registered public accounting firm for the fiscal year ending September 30, 2011 Management For For 03 To approve an amendment and restatement of the Franklin Resources, Inc. 2002 Universal Stock Incentive Plan to increase the number of authorized shares of common stock available for issuance by 10,000,000 shares Management For For 04 To approve, on an advisory basis, the compensation of the company’s executive officers Management For For 05 Advisory vote on the frequency of advisory votes on the compensation of the company’s executive officers Management 1 Year Against Issuer:Hewlett-Packard Company CUSIP:428236103 Ticker symbol:HPQ Meeting Date:3/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director:M. L. Andreessen Management For For 1B Election of director:L. Apotheker Management For For 1C Election of director:L. T. Babbio, Jr. Management Against Against 1D Election of director:S. M. Baldauf Management For For 1E Election of director:S. Banerji Management For For 1F Election of director:R. L. Gupta Management For For 1G Election of director:J. H. Hammergren Management For For 1H Election of director:R. J. Lane Management For For 1I Election of director:G. M. Reiner Management For For 1J Election of director:P. F. Russo Management For For 1K Election of director:D. Senequier Management For For 1L Election of director:G. K. Thompson Management For For 1M Election of director:M. C. Whitman Management For For 02 Ratification of the appointment of the independent registered public accounting firm for the fiscal year ending October 31, 2011 Management For For 03 Advisory vote on the executive compensation Management For For 04 Advisory vote on the frequency of holding future advisory votes on executive compensation Management 1 Year For 05 Approval of the Hewlett-Packard Company 2011 Employee Stock Purchase Plan Management For For 06 Approval of an amendment to the Hewlett-Packard Company 2005 Pay-For-Results Plan to extend the term of the plan Management Against Against SECOND QUARTER, 2011 (WEDGE) Issuer: T. Rowe Price Group, Inc. CUSIP:74144T108 Ticker symbol:TROW Meeting Date:4/14/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director:Edward C. Bernard Management For For 1B Election of director:James T. Brady Management For For 1C Election of director:J. Alfred Broaddus, Jr. Management For For 1D Election of director:Donald B. Hebb, Jr. Management Against Against 1E Election of director:James A. C. Kennedy Management For For 1F Election of director:Robert F. MacLellan Management For For 1G Election of director:Brian C. Rogers Management For For 1H Election of director:Dr. Alfred Sommer Management For For 1I Election of director:Dwight S. Taylor Management For For 1J Election of director:Anne Marie Whittemore Management For For 02 To approve, by a non-binding advisory vote, the compensation paid by the company to its named executive officers Management For For 03 Recommend, by non-binding advisory vote, frequency of voting by holders on compensation paid by company to executive officers Management 1 Year For 04 Ratification of the appointment of KPMG LLP as our independent registered public accounting firm for 2011 Management For For Issuer:BP P.L.C. CUSIP:055622104 Ticker symbol:BP Meeting Date:4/14/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 To receive the directors’ annual report and accounts Management Against Against 02 To approve the directors’ remuneration report Management For For 03 To re-elect Mr. P. M. Anderson as a director Management For For 04 To re-elect A. Burgmans as a director Management Against Against 05 To re-elect Mrs. C. B. Carroll as a director Management Against Against 06 To re-elect Sir William Castell as a director Management Against Against 07 To re-elect Mr. I. C. Conn as a director Management For For 08 To re-elect Mr. G. David as a director Management Against Against 09 To re-elect Mr. I. E. L. Davis as a director Management For For 10 To re-elect Mr. R. W. Dudley as a director Management For For 11 To re-elect Dr. B. E. Grote as a director Management For For 12 To re-elect Mr. F. L. Bowman as a director Management For For 13 To re-elect Mr. B. R. Nelson as a director Management For For 14 To re-elect Mr. F. P. Nhleko as a director Management For For 15 To re-elect Mr. C-H Svanberg as a director Management For For 16 To reappoint Ernst & Young LLP as auditors and authorize the board to fix their remuneration Management For For S17 Special resolution: to give limited authority for the purchase of its own shares by the company Management For For 18 To give limited authority to allot shares up to a specified amount Management For For S19 Special resolution: to give authority to allot a limited number of shares for cash free of preemption rights Management For For S20 Special resolution: to authorize the calling of general meetings (excluding annual general meetings) by notice of at least 14 clear days Management Against Against 21 To give limited authority to make political donations and incur political expenditure Management For For 22 To approve the renewal of the BP Sharematch Plan Management For For 23 To approve the renewal of the BP Sharesave UK Plan Management For For Issuer:Stanley Black & Decker, Inc. CUSIP:854502101 Ticker symbol:SWK Meeting Date:4/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director:George W. Buckley Management For For 2 Director:Carlos M. Cardoso Management Withheld Against 3 Director:Robert B. Coutts Management Withheld Against 4 Director:Manuel A. Fernandez Management For For 5 Director:Marianne M. Parrs Management For For 02 To approve Ernst & Young LLP as the company’s independent auditors for the 2011 fiscal year Management For For 03 To approve, on an advisory basis, the compensation of the company’s named executive officers Management Against Against 04 To recommend, on an advisory basis, the frequency with which the company should conduct future shareholder advisory votes on named executive officer compensation Management 1 Year Against Issuer:Teck Resources Limited CUSIP:878742204 Ticker symbol:TCK Meeting Date:4/20/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director:I. Abe Management For For 2 Director:M. M. Ashar Management For For 3 Director:J. B. Aune Management For For 4 Director:J. H. Bennett Management For For 5 Director:H. J. Bolton Management For For 6 Director:F. P. Chee Management For For 7 Director:J. L. Cockwell Management For For 8 Director:N. B. Keevil Management For For 9 Director:N. B. Keevil III Management For For 10 Director:T. Kuriyama Management For For 11 Director:Dr. R. Lindsay Management For For 12 Director:J. G. Rennie Management Withheld Against 13 Director:W. S. R. Syffert Management For For 14 Director:C. M. Thompson Management For For 02 To appoint Pricewaterhousecoopers LLP as auditors and to authorize the directors to fix the auditors’ remuneration Management For For 03 To approve the advisory resolution on the corporation’s approach to executive compensation Management Against Against Issuer:Encana Corporation CUSIP:292505104 Ticker symbol:ECA Meeting Date:4/20/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Appointment of auditor – Pricewaterhousecoopers LLP at a remuneration to be fixed by the board of directors Management For For 03 Advisory vote approving the corporation’s approach to executive compensation (as described on page 12 of the accompanying information circular) Management For For Issuer: Texas Instruments Incorporated CUSIP:882508104 Ticker symbol:TXN Meeting Date:4/21/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: R. W. Babb, Jr. Management For For 1B Election of director: D. A. Carp Management For For 1C Election of director: C. S. Cox Management For For 1D Election of director: S. P. MacMillan Management For For 1E Election of director: P. H. Patsley Management For For 1F Election of director: R. E. Sanchez Management For For 1G Election of director: W. R. Sanders Management For For 1H Election of director: R. J. Simmons Management Against Against 1I Election of director: R. K. Templeton Management For For 1J Election of director: C. T. Whitman Management For For 02 Board proposal regarding an advisory vote on named executive officer compensation Management For For 03 Board proposal regarding an advisory vote on the frequency of future advisory votes on named executive officer compensation Management 1 Year Against 04 Board proposal to ratify the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for 2011 Management For For Issuer:Humana Inc. CUSIP:444859102 Ticker symbol:HUM Meeting Date:4/21/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 The ratification of the appointment of Pricewaterhousecoopers LLP as company’s independent registered public accounting firm Management For For 03 The approval of the Humana Inc. 2011 Stock Incentive Plan Management Against Against 04 The approval of the compensation of the named executive officers as disclosed in the 2011 proxy statement Management For For 05 Approval of the frequency with which future shareholder votes on compensation of the named executive officers will be held Management 1 Year For Issuer:PPG Industries, Inc. CUSIP:693506107 Ticker symbol:PPG Meeting Date:4/21/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Proposal to reapprove the performance goals under the Omnibus Incentive Plan Management For For 03 Proposal to approve the amendment and restatement of the Omnibus Incentive Plan Management For For 04 Proposal to approve the compensation of the company’s named executive officers Management For For 05 To recommend the frequency of approving executive compensation Management 1 Year For 06 Proposal to ratify the appointment of Deloitte & Touche LLP as the company’s independent registered public accounting firm for 2011 Management For For 07 Shareholder proposal requesting a report about our community environmental accountability Shareholder Against For Issuer:Celanese Corporation CUSIP:150870103 Ticker symbol:CE Meeting Date:4/21/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director:Martin G. McGuinn Management For For 1B Election of director:Daniel S. Sanders Management For For 1C Election of director:John K. Wulff Management Against Against 02 To approve an advisory vote on executive compensation Management For For 03 To designate the frequency of periodic advisory votes on executive compensation Management 1 Year For 04 To ratify the selection of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For Issuer:Ameren Corporation CUSIP:023608102 Ticker symbol:AEE Meeting Date:4/21/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Amendment to the restated Articles of Incorporation to limit the liability of directors Management Against Against 03 Re-approval of the material terms of the performance goals under the 2006 Omnibus Incentive Compensation Plan Management For For 04 Advisory approval of the compensation of the executives disclosed in the proxy statement Management For For 05 Advisory approval on the frequency of holding an advisory vote on executive compensation every Management 1 Year For 06 Ratification of the appointment of Pricewaterhousecoopers LLP as independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For 07 Shareholder proposal relating to report on coal combustion waste Shareholder For Against Issuer:NRG Energy, Inc. CUSIP:629377508 Ticker symbol:NRG Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment by the board of directors of KPMG LLP as the company’s independent registered public accounting firm for fiscal year 2011 Management For For 03 To approve, on an advisory basis, the compensation of the company’s named executive officers Management Against Against 04 To approve, on an advisory basis, the frequency of holding future advisory vote on executive compensation Management 1 Year For Issuer:International Business Machines Corp. CUSIP:459200101 Ticker symbol:IBM Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: A. J. P. Belda Management Against Against 1B Election of director: W. R. Brody Management For For 1C Election of director: K. I. Chenault Management For For 1D Election of director: M. L. Eskew Management Against Against 1E Election of director: S. A. Jackson Management For For 1F Election of director: A. N. Liveris Management Against Against 1G Election of director: W. J. McNerney, Jr. Management For For 1H Election of director: J. W. Owens Management For For 1I Election of director: S. J. Palmisano Management For For 1J Election of director: J. E. Spero Management For For 1K Election of director: S. Taurel Management For For 1L Election of director: L. H. Zambrano Management Against Against 02 Ratification of appointment of independent registered public accounting firm (page 71) Management For For 03 Advisory vote on executive compensation (page 72) Management For For 04 Advisory vote regarding frequency of advisory vote on executive compensation (page 73) Management 1 Year Against 05 Stockholder proposal on cumulative voting (page 74) Shareholder Against For 06 Stockholder proposal to review political contributions policy (page 74-75) Shareholder Against For 07 Stockholder proposal on lobbying (page 75-76) Shareholder Against For Issuer: Tempur-Pedic International, Inc. CUSIP:88023U101 Ticker symbol:TPX Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of Ernst & young LLP as independent auditors Management For For 03 An advisory vote to approve the compensation of named executive officers Management For For 04 An advisory vote on the frequency of future executive compensation votes Management 1 Year For Issuer:The Chubb Corporation CUSIP:171232101 Ticker symbol:CB Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To vote on the adoption of The Chubb Corporation Annual Incentive Compensation Plan (2011) Management For For 03 To ratify the appointment of Ernst & Young LLP as independent auditor Management For For 04 To hold an advisory vote on the compensation of our named executive officers as disclosed pursuant to Item 402 of Regulation S-K in the enclosed annual meeting materials Management For For 05 To hold an advisory vote on the frequency of the shareholder vote on executive compensation Management 1 Year Against Issuer:VF Corporation CUSIP:918204108 Ticker symbol:VFC Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote to approve executive compensation Management For For 03 Advisory vote on frequency of shareholder votes on executive compensation Management 2 Years For 04 Approval of an amendment to VF’s by-laws to adopt a majority voting standard for uncontested director elections Management For For 05 Ratification of the selection of Pricewaterhousecoopers LLP as VF’s independent registered public accounting firm for the 2011 fiscal year Management For For Issuer: CUSIP: Ticker symbol: Meeting Date: Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 02 Issuer:MetLife CUSIP:59156R108 Ticker symbol:MET Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Proposal to amend the certificate of incorporation to declassify the board of directors Management For For 03 Ratification of the appointment of Deloitte & Touche LLP as independent auditor for 2011 Management For For 04 Advisory vote to approve the compensation paid to the company’s named executive officers Management For For 05 Advisory vote on the frequency of future advisory votes to approve the compensation paid to the company’s named executive officers Management 1 Year For Issuer:Ameriprise Financial, Inc. CUSIP:03076C106 Ticker symbol:AMP Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 A nonbinding advisory vote to approve the compensation of the named executive officers Management For For 03 A nonbinding advisory vote on the frequency of shareholder approval of the compensation of the named executive officers Management 1 Year For 04 To ratify the audit committee’s selection of Pricewaterhousecoopers LLP, the company’s independent registered public accountants for 2011 Management For For Issuer:Marathon Oil Corporation CUSIP:565849106 Ticker symbol:MRO Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Gregory H. Boyce Management For For 1B Election of director:Pierre Brondeau Management For For 1C Election of director:Clarence P. Cazalot, Jr. Management For For 1D Election of director:David A. Daberko Management Against Against 1E Election of director:William L. Davis Management Against Against 1F Election of director:Shirley Ann Jackson Management For For 1G Election of director: Philip Lader Management Against Against 1H Election of director:Charles R. Lee Management For For 1I Election of director:Michael E. J. Phelps Management Against Against 1J Election of director:Dennis H. Reilley Management Against Against 1K Election of director:Seth E. Schofield Management Against Against 1L Election of director:John W. Snow Management Against Against 1M Election of director:Thomas J. Usher Management For For 02 Ratification of the selection of Pricewaterhousecoopers LLP as our independent auditor for 2011 Management For For 03 Board proposal to amend our by-laws to lower the threshold for stockholders to call special meetings Management For For 04 Board proposal for a non-binding advisory vote on our executive compensation Management For For 05 Board proposal to select the desired frequency of non-binding advisory votes on executive compensation Management 1 Year For 06 Stockholder proposal seeking a safety report outlining the company’s steps to reduce the risk of accidents Shareholder Against For Issuer:Eaton Corporation CUSIP:278058102 Ticker symbol:ETN Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approving amendments to the amended regulations to provide for the annual election of all directors, implementation of this Proposal 2 is conditioned upon the approval of Proposal 3 Management For For 03 Approving amendments to the Amended and Restated Articles of Incorporation and the amended regulations to eliminate cumulative voting in the election of directors Management For For 04 Ratifying the appointment of Ernst & Young LLP as independent auditor for 2011 Management For For 05 Approving, by non-binding vote, executive compensation Management For For 05 To recommend, by non-binding vote, the frequency of future non-binding executive compensation votes Management 1 Year For Issuer:Ball Corporation CUSIP:058498106 Ticker symbol:BLL Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: John A. Hayes Management For For 2 Director: George M. Smart Management For For 3 Director: Theodore M. Solso Management For For 4 Director: Stuart A. Taylor II Management Withheld Withheld 02 Proposal to ratify the appointment of Pricewaterhousecoopers LLP as the independent auditor for the corporation for 2011 Management For For 03 Proposal to approve, by non-binding vote, the compensation of the named executive officers as disclosed in the proxy statement Management For For 04 Proposal to recommend, by non-binding vote, the frequency of the shareholder vote to approve the compensation of the named executive officers Management 1 Year For 05 Proposal to have the board of directors adopt a rule to redeem any current or future rights plan unless such plan or amendments to the plan are submitted to a shareholder vote, as a separate ballot item, within 12 months Shareholder For Against 06 Proposal to have the board of directors take the necessary steps excluding those that may be taken only by shareholder, to change Ball’s jurisdiction of incorporation to Delaware Shareholder Against For Issuer:E. I. Du Pont de Nemours and Company CUSIP:263534109 Ticker symbol:DD Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 On ratification of independent registered public accounting firm Management For For 03 On amended Equity and Incentive Plan Management For For 04 To approve, by advisory vote, executive compensation Management For For 05 To recommend, by advisory vote, the frequency of executive compensation votes Management 1 Year For 06 On special shareowner meetings Shareholder Against For 07 On genetically engineered seed Shareholder Against For 08 On executive compensation report Shareholder Against For Issuer:Cigna Corporation CUSIP:125509109 Ticker symbol:CI Meeting Date:4/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approval of an advisory resolution on executive compensation Management Against Against 03 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year Against 04 Ratification of appointment of Pricewaterhousecoopers LLP as Cigna’s independent registered public accounting firm for 2011 Management For For 05 Approval of an amendment to the Cigna Long-Term Incentive Plan Management For For Issuer:Valero Energy Corporation CUSIP:91913Y100 Ticker symbol:VLO Meeting Date:4/28/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approve amendment of our certificate of incorporation to eliminate classified board Management For For 03 Ratify the appointment of KPMG LLP as our independent registered public accounting firm for 2011 Management For For 04 Approve the 2011 Omnibus Stock Incentive Plan Management For For 05 Approve, by nonbinding vote, the 2010 compensation of our named executive officers Management Against Against 06 To recommend, by nonbinding vote, the frequency of stockholder votes on executive compensation Management 1 Year For 07 Vote on a stockholder proposal entitled, “Disclosure of Political Contributions” Shareholder Against For 08 Vote on a stockholder proposal entitled “Review of Political Contributions” Shareholder Against For 09 Vote on a stockholder proposal entitled, “Report on Steps Taken to Reduce Risk of Accidents” Shareholder Against For Issuer:Tractor Supply Company CUSIP:892356106 Ticker symbol:TSCO Meeting Date:4/28/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: James F. Wright Management For For 2 Director: Johnston C. Adams Management For For 3 Director: William Bass Management For For 4 Director: Peter D. Bewley Management For For 5 Director: Jack C. Bingleman Management For For 6 Director: Richard W. Frost Management For For 7 Director: Cynthia T. Jamison Management For For 8 Director: George MacKenzie Management Withheld Against 9 Director: Edna K. Morris Management For For 02 Amendment to Certificate of Incorporation to increase the authorized number of shares of common stock from 100,000,000t o 200,000,000 Management For For 03 Say on Pay – an advisory vote on approval of executive compensation Management For For 04 Say when on pay – an advisory vote on the approval of the frequency of shareholder votes on executive compensation Management 1 Year For Issuer:Edison International CUSIP:281020107 Ticker symbol:EIX Meeting Date:4/28/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director:Jagjeet S. Bindra Management For For 1B Election of director:Vanessa C. L. Chang Management For For 1C Election of director:France A. Cordova Management For For 1D Election of director:Theodore F. Craver, Jr. Management For For 1E Election of director:Charles B. Curtis Management For For 1F Election of director:Bradford M. Freeman Management For For 1G Election of director:Luis G. Nogales Management For For 1H Election of director:Ronald L. Olson Management Against Against 1I Election of director:James M. Rosser Management For For 1J Election of director:Richard T. Schlosberg, III Management For For 1K Election of director:Thomas C. Sutton Management For For 1L Election of director:Brett White Management For For 02 Ratification of the appointment of the independent registered public accounting firm Management For For 03 Advisory vote on executive compensation Management Against Against 04 Advisory vote on the frequency of the advisory vote on executive compensation Management 1 Year For 05 Management proposal to approve an amendment to the Edison International 2007 Performance Incentive Plan Management For For Issuer:Astrazeneca PLC CUSIP:046353108 Ticker symbol:AZN Meeting Date:4/28/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 To receive the company’s accounts and the reports of the directors and auditor for the year ended 31 December 2010 Management For For 02 To confirm dividends Management For For 03 To re-appoint KPMG Audit PLC, London as auditor Management For For 04 To authorize the directors to agree the remuneration of the auditor Management For For 5A To elect or re-elect the director: Louis Schweitzer Management Against Against 5B To elect or re-elect the director:David Brennan Management For For 5C To elect or re-elect the director:Simon Lowth Management For For 5D To elect or re-elect the director:Bruce Burlington Management For For 5E To elect or re-elect the director:Jean-Philippe Courtois Management For For 5F To elect or re-elect the director:Michele Hooper Management For For 5G To elect or re-elect the director:Rudy Markham Management Against Against 5H To elect or re-elect the director:Nancy Rothwell Management For For 5I To elect or re-elect the director:Shriti Vadera Management For For 5J To elect or re-elect the director:John Varley Management For For 5K To elect or re-elect the director:Marcus Wallenberg Management Against Against 06 To approve the directors’ remuneration report for the year ended 31 December 2010 Management For For 07 To authorize limited eu political donations Management For For 08 To authorize the directors to allot shares Management For For 09 To authorize the directors to disapply preemption rights Management For For 10 To authorize the company to purchase its own shares Management For For 11 To reduce the notice period for general meetings Management Against Against Issuer:Pfizer Inc. CUSIP:717081103 Ticker symbol:PFE Meeting Date:4/28/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Proposal to ratify the selection of KPMG LLP as independent registered public accounting firm for 2011 Management For For 03 Advisory vote on executive compensation Management Against Against 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year Against 05 Shareholder proposal regarding publication of political contributions Shareholder Against For 06 Shareholder proposal regarding public policy initiatives Shareholder Against For 07 Shareholder proposal regarding pharmaceutical price restraints Shareholder Against For 08 Shareholder proposal regarding action by written consent Shareholder For Against 09 Shareholder proposal regarding special shareholder meetings Shareholder Against For 10 Shareholder proposal regarding animal research Shareholder Against For Issuer:Credit Suisse Group CUSIP:225401108 Ticker symbol:CS Meeting Date:4/29/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1B Consultative vote on the 2010 remuneration report Management Against Against 1C Approval of the annual report, the parent company’s 2010 financial statements and the group’s 2010 consolidated financial statements Management For For 02 Discharge of the acts of the members of the board of directors the executive board Management For For 3A Resolution on the appropriation of retained earnings Management For For 3B Resolution on the distribution out of reserves from capital contributions Management For For 4A Changes in share capital; increase of conditional capital for the purpose of contingent convertible bonds Management For For 4B Changes in share capital; renewing the authorized capital Management For For 5A Other amendments to the articles of association; voting and election procedures at the general meeting of shareholder Management Against Against 5B Other amendments to the articles of association; deletion of provision concerning contributions in kind Management For For 6A Re-election of Peter Brabeck-Letmathe to the board of directors Management Against Against 6B Re-election of Jean Lanier to the board of directors Management For For 6C Re-election of Anton Van Rossum to the board of directors Management For For 07 Election of the independent auditors Management For For 08 Election of the special auditors Management For For 09 If voting or elections takes place on proposals that have not been submitted until the annual general meeting itself as defined in Art. 700 Paras. 3 and 4 of the Swiss Code of Obligations, I hereby authorize the independent proxy to vote in favor of the proposal of the board of directors Management Against Against Issuer:NV Energy, Inc. CUSIP:67073Y106 Ticker symbol: Meeting Date:5/3/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve, on an advisory basis, the compensation of the company’s named executive officers, as described in the compensation discussion and analysis and the compensation tables Management For For 03 To determine, on an advisory basis, that the frequency with which the company’s stockholders shall have an advisory vote on the compensation of the company’s named executive officers Management 1 Year For 04 Approve certain amendments to and material terms of performance goals of Amended and Restated Executive Long-Term incentive Plan Management For For 05 To approve an amendment to the company’s articles of incorporation to reduce super-majority vote required to amend article on director elections and removals Management For For 06 To approve an amendment to company’s articles of incorporation to reduce super-majority votes in “fair price” provision Management For For 07 To ratify the selection of the company’s independent registered public accounting firm Management For For 08 To consider a stockholder proposal relating to majority voting for directors to be included in the by-laws Shareholder For Against 09 To consider a stockholder proposal to amend the by-laws to allow 15% of stockholders to call a special meeting Shareholder For Against 10 To consider a stockholder proposal to adopt a policy requiring executive to hold equity compensation through termination of employment Shareholder Against For Issuer:Teco Energy, Inc. CUSIP:872375100 Ticker symbol:TE Meeting Date:5/4/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Dubose Ausley Management Against Against 1B Election of director: James L. Ferman, Jr. Management For For 1C Election of director: Paul L. Whiting Management For For 02 Ratification of the selection of Pricewaterhousecoopers LLP as our independent auditor for 2011 Management For For 03 An advisory vote on executive compensation (“say on pay”) Management For For 04 An advisory vote on the frequency of future say on pay votes Management 1 Year For 05 Amendment of the company’s equal employment opportunity policy Shareholder Against For 06 Declassify the board of directors Shareholder For Against Issuer:Talisman Energy Inc. CUSIP:87425E103 Ticker symbol:TLM Meeting Date:5/4/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Appointment of Ernst & Young, LLP, chartered accountants, as auditor of the company for the ensuing year Management For For 03 A resolution approving the amendment and restatement of the company’s shareholder rights plan.Please read the resolution in full in the accompanying management proxy circular Management For For 04 A resolution accepting the company’s approach to executive compensation.Please read the resolution in full in the accompanying management proxy circular Management For For Issuer:Sunoco, Inc. CUSIP:86764P109 Ticker symbol:SUN Meeting Date:5/5/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: C. C. Casciato Management For For 2 Director: G. W. Edwards Management For For 3 Director: L. L. Elsenhans Management For For 4 Director: U. O. Fairbairn Management For For 5 Director: J. P. Jones, III Management Withheld Against 6 Director: J. G. Kaiser Management For For 7 Director: J. W. Rowe Management For For 8 Director: J. K. Wulff Management Withheld Against 02 Ratification of the appointment of Ernst & Young LLP as independent registered public accounting firm for the fiscal year 2011 Management For For 03 Advisory vote on executive compensation Management Against Against 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For 05 Shareholder proposal regarding equity awards, if such proposal is properly presented at the meeting Shareholder For Against Issuer:Fluor Corporation CUSIP:343412102 Ticker symbol:FLR Meeting Date:5/5/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Peter J. Fluor Management Against Against 1B Election of director: Joseph W. Prueher Management Against Against 1C Election of director: Suzanne H. Woolsey Management For For 02 An advisory vote on the company’s executive compensation Management Against Against 03 An advisory vote on the frequency of shareholder advisory votes on the company’s executive compensation Management 1 Year 04 The amendment of our Amended and Restated Certificate of Incorporation to declassify the board of directors Management For For 05 The amendment of our Amended and Restated Certificate of Incorporation to remove and replace the supermajority voting provisions Management For For 06 The ratification of the appointment by our audit committee of Ernst & Young LLP as independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For Issuer:Eastman Chemical Company CUSIP:277432100 Ticker symbol:EMN Meeting Date:5/5/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote on executive compensation as disclosed in proxy statement Management For For 03 Advisory vote on frequency of advisory vote on executive compensation Management 1 Year For 04 Ratification of appointment of Pricewaterhousecoopers LLP as independent auditors Management For For 05 Approval of amendment to certificate of incorporation to declassify the board of directors Management For For 06 Advisory vote on stockholder proposal requesting that the board of directors take steps necessary to implement simple majority vote requirement for all stockholder actions Shareholder For Against Issuer:Entergy Corporation CUSIP:29364G103 Ticker symbol:ETR Meeting Date:5/6/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of selection of Deloitte & Touche LLP as independent registered public accountants for 2011 Management For For 03 Approval of advisory vote on executive compensation Management For For 04 Recommend frequency on advisory vote on executive compensation Management 1 Year For 05 Approval of the 2011 Entergy Corporation Equity Ownership and Long Term Cash Incentive Plan Management For For Issuer:Occidental Petroleum Corporation CUSIP:674599105 Ticker symbol:OXY Meeting Date:5/6/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of selection of KPMG as independent auditors Management For For 03 Advisory vote approving executive compensation Management For For 04 Advisory vote on frequency of advisory vote on executive compensation Management 1 Year Against 05 Report on political expenditures and spending processes Shareholder Against For 06 Required nomination of director with environmental expertise Shareholder Against For Issuer:The Goldman Sachs Group, Inc. CUSIP:38141G104 Ticker symbol:GS Meeting Date:5/6/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote on executive compensation matters (say on pay) Management For For 03 Advisory vote on the frequency of say on pay Management 1 Year For 04 Ratification of the appointment of Pricewaterhousecoopers LLP as our independent registered public accounting firm for our 2011 fiscal year Management For For 05 Shareholder proposal regarding cumulative voting Shareholder Against For 06 Shareholder proposal regarding special shareowner meetings Shareholder For Against 07 Shareholder proposal regarding executive compensation and long-term performance Shareholder Against For 08 Shareholder proposal regarding a report on senior executive compensation Shareholder Against For 09 Shareholder proposal regarding a report on climate change risk disclosure Shareholder Against For 10 Shareholder proposal regarding a report on political contributions Shareholder For Against Issuer:Sanofi-Aventis CUSIP:80105N105 Ticker symbol:SNY Meeting Date:5/6/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Approval of the individual company financial statements for the year ended December 31, 2010 Management For For 02 Approval of the consolidated financial statements for the year ended December 31, 2010 Management For For 03 Appropriation of profits; declaration of dividend Management For For 04 Agreements and commitments subject to Article L. 225-38 et seq of the Commercial Code Management For For 05 Directors attendance fees Management For For 06 Ratification of the co-opting of a director (Ms. Carole Piwnica) Management For For 07 Appointment of a director (Ms. Suet-Fern Lee) Management For For 08 Reappointment of a director (Mr. Thierry Desmarest) Management For For 09 Reappointment of a director (Mr. Igor Landau) Management For For 10 Reappointment of a director (Mr. Gerard Van Kemmel) Management Against Against 11 Reappointment of a director (Mr. Serge Weinberg) Management For For 12 Reappointment of a statutory auditor (Pricewaterhousecoopers Audit) Management For For 13 Appointment of a deputy statutory auditor (Mr. Yves Nicolas) Management For For 14 Authorization to the board of directors to carry out transactions in shares issued by the company Management For For E15 Delegation to the board of directors of authority to decide to carry out increases in the share capital by issuance, with preemptive rights maintained, of shares and/or securities giving access to the company’s capital and/or by issuance of securities giving entitlement to the allotment of debt instruments Management For For E16 Delegation to the board of directors of authority to decide to carry out by public offering increases in the share capital by issuance, without preemptive rights, of shares and/or securities giving access to the company’s capital and/or the issuance of securities giving entitlement to the allotment of debt instruments Management Against Against E17 Possibility of issuing, without preemptive rights, shares and/or securities giving access to the company’s capital as consideration for assets transferred to the company as a capital contribution in kind in the form of shares or securities giving access to the capital of another company Management Against Against E18 Delegation to the board of directors of authority to increase the number of shares to be issued in the event of a capital increase with or without preemptive rights Management Against Against E19 Delegation to the board of directors of authority to decide to carry out increases in the share capital by incorporation of share premium, reserves, profits or other items Management For For E20 Delegation to the board of directors of authority to decide to carry out increases in the share capital by issuance, of shares or securities giving access to the company’s capital reserved for members of savings plans, with waiver of preemptive rights in their favor Management For For E21 Delegation to the board of directors of authority to grant options to subscribe for or purchase shares Management For For E22 Authorization to the board of directors to reduce the share capital by cancellation of treasury shares Management For For E23 Amendment to Article 11 of the Articles of Association Management For For E24 Amendment to Article 12 of the Articles of Association Management For For E25 Amendment to Article 19 of the Articles of Association Management For For E26 Change of name and corresponding change to the Articles of Association Management For For E27 Powers for formalities Management For For Issuer:Pitney Bowes Inc. CUSIP:724479100 Ticker symbol:PBI Meeting Date:5/9/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Rodney C. Adkins Management For For 1B Election of director: Murray D. Martin Management For For 1C Election of director: Michael I. Roth Management For For 1D Election of director: Robert E. Weissman Management Against Against 02 Ratification of the audit committee’s appointment of the independent accountants for 2011 Management For For 3A Amendments to the Restated Certificate of Incorporation and Amended and Restated By-Laws to remove supermajority vote requirements for the following actions: removing any director from officer Management For For 3B Amendments to the Restated Certificate of Incorporation and Amended and Restated By-Laws to remove supermajority vote requirements for the following actions: certain business combinations Management For For 3C Amendments to the Restated Certificate of Incorporation and Amended and Restated By-Laws to remove supermajority vote requirements for the following actions: amending certain provisions of the certificate Management For For 3D Amendments to the Restated Certificate of Incorporation and Amended and Restated By-Laws to remove supermajority vote requirements for the following actions: amending certain provisions of the by-laws Management For For 04 Advisory vote on executive compensation Management Against Against 05 Advisory vote on frequency of future advisory votes on executive compensation Management 1 Year For 6A Approval of the material terms of the performance goals pursuant to Internal Revenue Code Section 162(M) for the following incentive plans:Pitney Bowes Inc. Key Employees Incentive Plan Management For For 6B Approval of the material terms of the performance goals pursuant to Internal Revenue Code Section 162(M) for the following incentive plans:Pitney Bowes Inc. 2007 Stock Plan Management For For Issuer:International Paper Company CUSIP:460146103 Ticker symbol:IP Meeting Date:5/9/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of Deloitte & Touche LLP as the company’s independent registered public accounting firm for 2011 Management For For 03 Approval of the non-binding resolution to approve the compensation of the company’s named executive officers Management Against Against 04 Non-binding vote on the frequency with which shareowners will approve the compensation of the named executive officers Management 1 Year For 05 Shareowner proposal concerning shareowner action by written consent Shareholder For Against Issuer:3M Company CUSIP:88579Y101 Ticker symbol:MMM Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Linda G. Alvarado Management For For 1B Election of director: George W. Buckley Management For For 1C Election of director: Vance D. Coffman Management For For 1D Election of director: Michael L. Eskew Management For For 1E Election of director: W. James Farrell Management For For 1F Election of director: Herbert L. Henkel Management For For 1G Election of director: Edward M. Liddy Management For For 1H Election of director: Robert S. Morrison Management For For 1I Election of director: Aulana L. Peters Management Against Against 1J Election of director: Robert J. Ulrich Management For For 02 To ratify the appointment of Pricewaterhousecoopers LLP as 3M’s independent registered public accounting firm Management For For 03 An advisory vote on executive compensation Management For For 04 An advisory vote on the frequency of advisory votes on executive compensation Management 1 Year For 05 Stockholder proposal on political contributions Shareholder For Against Issuer:Altera Corporation CUSIP:021441100 Ticker symbol:ALTR Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve an amendment to eh 2005 Equity Incentive Plan to increase by 10,000,000 the number of shares of common stock reserved for issuance under the plan Management For For 03 To approve an amendment to the 1987 Employee Stock Purchase Plan to increase by 1,000,000 the number of shares of common stock reserved for issuance under the plan Management For For 04 To approve an amendment to our Amended and Restated Certificate of Incorporation to eliminate supermajority voting Management For For 05 To approve an amendment to our Amended and Restated Certificate of Incorporation to add a forum selection clause Management For For 06 To approve an amendment to our by-laws to provide that stockholders holding over 20% of our shares may call a special meeting of stockholders Management For For 07 To approve, by non-binding vote, executive compensation Management For For 08 To recommend, by non-binding vote, the frequency of executive compensation votes Management 1 Year For 09 To ratify the appointment of Pricewaterhousecoopers LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For Issuer:Cephalon, Inc. CUSIP:156708109 Ticker symbol:CEPH Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approval of an amendment and restatement of the 2011 Equity Compensation Plan Management For For 03 Ratification of appointment of Pricewaterhousecoopers LLP as independent registered public accountants for the year ending December 31, 2011 Management For For 04 To approve an advisory resolution regarding executive compensation Management For For 05 To vote on an advisory basis regarding the frequency of advisory stockholder votes regarding executive compensation Management 1 Year Against Issuer:Autoliv, Inc. CUSIP:052800109 Ticker symbol:ALV Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote on Autoliv, Inc.’s 2010 executive compensation Management For For 03 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year Against 04 Approval of Ernst & Young AB as independent auditors of the company for the fiscal year ending December 31, 2011 Management For For Issuer:Prudential Financial, Inc. CUSIP:744320102 Ticker symbol:PRU Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Thomas J. Baltimore, Jr. Management For For 1B Election of director: Gordon M. Bethune Management For For 1C Election of director: Gaston Caperton Management For For 1D Election of director: Gilbert F. Casellas Management For For 1E Election of director: James G. Cullen Management Against Against 1F Election of director: William H. Gray III Management For For 1G Election of director: Mark B. Grier Management For For 1H Election of director: Constance J. Horner Management For For 1I Election of director: Martina Hung-Mejean Management For For 1J Election of director: Karl J. Krapek Management For For 1K Election of director: Christine A. Poon Management For For 1L Election of director: John R. Strangfeld Management For For 1M Election of director: James A. Unruh Management For For 02 Ratification of the appointment of Pricewaterhousecoopers LLP as our independent registered public accounting firm for 2011 Management For For 03 Advisory vote on executive compensation Management Against Against 04 Advisory vote on frequency Management 1 Year For 05 Shareholder proposal regarding supermajority voting Shareholder For For 06 Shareholder proposal regarding lobbying contributions & expenditures Shareholder Against For Issuer:Cummins Inc. CUSIP:231021106 Ticker symbol:CMI Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote to approve the compensation of the named executive officers as disclosed in the proxy statement Management For For 03 Advisory vote on the frequency of the advisory vote to approve the compensation of the named executive officers Management 1 Year For 04 Proposal to ratify the appointment of Pricewaterhousecoopers LLP as auditors for the year 2011 Management For For Issuer:NII Holdings, Inc. CUSIP:62913F201 Ticker symbol:NIHD Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 A non-binding stockholder advisory vote on executive compensation Management For For 03 A non-binding stockholder advisory vote on frequency of holding an advisory vote on executive compensation Management 1 Year For 04 Ratification of Pricewaterhousecoopers LLP as our independent registered public accounting firm for fiscal year 2011 Management For For Issuer:Capital One Financial Corporation CUSIP:14040H105 Ticker symbol:COF Meeting Date:5/11/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Patrick W. Gross Management Against Against 1B Election of director: Ann Fritz Hackett Management For For 1C Election of director: Pierre E. Leroy Management For For 02 Ratification of selection of Ernst & Young LLP as independent auditors of Capital One for 2011 Management For For 03 Approval of amendments to Capital One’s Restated Certificate of Incorporation to provide for the annual election of directors Management For For 04 Advisory, non-binding approval of Capital One’s 2010 named executive officers compensation Management Against Against 05 Advisory, non-binding approval of the frequency with which Capital One will hold a stockholder vote to approve its named executive officer compensation Management 1 Year For Issuer:ConocoPhillips CUSIP:20825C104 Ticker symbol:COP Meeting Date:5/11/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Proposal to ratify appointment of Ernst & Young LLP as ConocoPhillips’ independent registered public accounting firm for 2011 Management Against Against 03 Advisory approval of executive compensation Management Against Against 04 Advisory vote on frequency of advisory vote on executive compensation Management 1 Year 05 Approval of 2011 Omnibus Stock and Performance Incentive Plan Management For For 06 Gender expression non-discrimination Shareholder Against For 07 Political contributions Shareholder Against For 08 Report on grassroots lobbying expenditures Shareholder Against For 09 Accident risk mitigation Shareholder Against For 10 Company environmental policy (Louisiana wetlands) Shareholder Against For 11 Greenhouse gas reduction targets Shareholder Against For 12 Report on financial risks from climate change Shareholder Against For 13 Canadian oil sands Shareholder Against For Issuer:CF Industries Holdings, Inc. CUSIP:125269100 Ticker symbol:CF Meeting Date:5/11/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote on executive compensation Management For For 03 Advisory vote on the frequency of the advisory vote on executive compensation Management 1 Year Against 04 Ratification of the selection of KPMG LLP as CF Industries Holdings, Inc.’s independent registered public accounting firm for 2011 Management For For 05 Stockholder proposal regarding declassification of the board of directors, if properly presented at the meeting Shareholder For Against Issuer:The Dow Chemical Company CUSIP:260543103 Ticker symbol:DOW Meeting Date:5/12/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Arnold A. Allemang Management For For 1B Election of director: Jacqueline K. Barton Management For For 1C Election of director: James A. Bell Management For For 1D Election of director: Jeff F. Fettig Management For For 1E Election of director: Barbara H. Franklin Management For For 1F Election of director: Jennifer M. Granholm Management For For 1G Election of director: John B. Hess Management For For 1H Election of director: Andrew N. Liveris Management For For 1I Election of director: Paul Polman Management For For 1J Election of director: Dennis H. Reilley Management Against Against 1K Election of director: James M. Ringler Management For For 1L Election of director: Ruth G. Shaw Management Against Against 1M Election of director: Paul G. Stern Management Against Against 02 Ratification of the appointment of the independent registered public accounting firm Management For For 03 Advisory vote on executive compensation Management Against Against 04 Frequency of future advisory votes on executive compensation Management 1 Year Against 05 Stockholder proposal on shareholder action by written consent Shareholder For Against Issuer:Gilead Sciences, Inc. CUSIP:375558103 Ticker symbol:GILD Meeting Date:5/12/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: John F. Cogan Management For For 2 Director: Etienne F. Davignon Management For For 3 Director: James M. Denny Management For For 4 Director: Carla A. Hills Management For For 5 Director: Kevin E. Lofton Management For For 6 Director: John W. Madigan Management For For 7 Director: John C. Martin Management For For 8 Director: Gordon E. Moore Management For For 9 Director: Nicholas G. Moore Management For For 10 Director: Richard J. Whitley Management Withheld Against 11 Director: Gayle E. Wilson Management For For 12 Director: Per Wold-Olsen Management For For 02 To ratify the selection of Ernst & Young LLP by the audit committee of the board of directors as the independent registered public accounting firm of Gilead for the fiscal year ending December 3, 2011 Management For For 03 To approve the Amended and Restate Gilead Sciences, Inc. Code Section 162(M) Bonus Plan and certain performance-based provisions thereunder Management For For 04 To approve amendments to Gilead’s restated certificate of incorporation to adopt majority voting standards Management For For 05 To approve amendments to Gilead’s Amended and Restated Bylaws to permit holders of at least 20% of the voting power of the outstanding capital stock to call a special meeting of stockholders Management For For 06 To vote on an advisory resolution to approve the compensation of Gilead’s named executive officers as presented in its proxy statement Management For For 07 To vote on an advisory basis as to the frequency with which executive compensation will be subject to future advisory stockholder votes Management 1 Year For Issuer:Assurant, Inc. CUSIP:04621X108 Ticker symbol:AIZ Meeting Date:5/12/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Appointment of Pricewaterhousecoopers LLP as independent registered public accounting firm Management For For 03 To approve, by non-binding vote, the 2010 compensation of the company’s named executive officers Management For For 04 To recommend, by non-binding vote, the frequency of executive compensation votes Management 1 Year For Issuer:Total S.A. CUSIP:89151E109 Ticker symbol:TOT Meeting Date:5/13/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Approval of parent company financial statements Management For For 02 Approval of consolidated financial statements Management For For 03 Allocation of earnings, declaration of dividend Management For For 04 Agreements covered by Article L. 225-38 of the French Commercial Code Management For For 05 Authorization for the board of directors to trade in shares of the company Management For For 06 Renewal of the appointment of Ms. Patricia Barbizet as a director Management Against Against 07 Renewal of the appointment of Mr. Paul Desmarais Jr. as a director Management Against Against 08 Renewal of the appointment of Mr. Claude Mandil as a director Management For For 09 Appointment of Ms. Marie-Christine Coisne as a director Management For For 10 Appointment of Ms. Barbara Kux as a director Management For For E11 Authorization to grant restricted shares in company to employees of group and to managers of company or other group companies Management For For A Amendment of Article 9 of the company’s articles of association, all as more fully described in the proxy statement Shareholder Against For Issuer:JPMorgan Chase & Co. CUSIP:46625H100 Ticker symbol:JPM Meeting Date:5/17/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Crandall C. Bowles Management For For 1B Election of director: Stephen B. Burke Management For For 1C Election of director: David M. Cote Management For For 1D Election of director: James S. Crown Management For For 1E Election of director: James Dimon Management For For 1F Election of director: Ellen v. Futter Management Against Against 1G Election of director: William H. Gray, III Management For For 1H Election of director: Laban P. Jackson, Jr. Management For For 1I Election of director: David C. Novak Management Against Against 1J Election of director: Lee R. Raymond Management For For 1K Election of director: William C. Weldon Management For For 02 Appointment of independent registered public accounting firm Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on frequency of advisory vote on executive compensation Management 1 Year For 05 Approval of Amendment to Long-Term Incentive Plan Management For For 06 Political non-partisanship Shareholder Against For 07 Shareholder action by written consent Shareholder For Against 08 Mortgage loan servicing Shareholder Against For 09 Political contributions Shareholder For Against 10 Genocide-free investing Shareholder Against For 11 Independent lead director Shareholder Against For Issuer:Wellpoint, Inc. CUSIP:94973V107 Ticker symbol:WLP Meeting Date:5/17/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of Ernst & Young, LLP as the independent registered public accounting firm for 2011 Management For For 3A Removing supermajority voting requirements for restrictions on ownership and transfer Management For For 3B Removing supermajority voting requirements for removal of directors and for certain business combinations and other supermajority provisions Management For For 3C Removing certain restrictions on ownership of shares Management For For 3D Deleting certain obsolete provisions Management For For 3E Deleting other obsolete provisions and making conforming changes Management For For 04 Advisory vote on the compensation of our named executive officers Management Against Against 05 Advisory vote on the frequency of an advisory vote on compensation of our named executive officers Management 1 Year For 06 If properly presented at the meeting, to vote on a shareholder proposal concerning a feasibility study for converting to nonprofit status. Shareholder Against For 07 If properly presented at the meeting, to vote on a shareholder proposal to change our jurisdiction of incorporation from Indiana to Delaware Shareholder Against For 08 If properly presented at the meeting, to vote on a shareholder proposal to separate the Chair and CEO positions Shareholder For Against Issuer:FirstEnergy Corp. CUSIP:337932107 Ticker symbol:FE Meeting Date:5/17/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: Paul T. Addison Management Withheld Against 2 Director: Anthony J. Alexander Management Withheld Against 3 Director: Michael J. Anderson Management Withheld Against 4 Director: Dr. Carol A. Cartwright Management Withheld Against 5 Director: William T. Cottle Management Withheld Against 6 Director: Robert B. Heisler, Jr. Management Withheld Against 7 Director: Julia L. Johnson Management For For 8 Director: Ted J. Kleisner Management For For 9 Director: Ernest J. Novak, Jr. Management Withheld Against 10 Director: Catherine A. Rein Management Withheld Against 11 Director: George M. Smart Management Withheld Against 12 Director: Wes M. Taylor Management Withheld Against 13 Director: Jesse T. Williams, Sr. Management Withheld Against 02 Ratification of the appointment of the independent registered public accounting firm Management For For 03 Reduce the percentage of shares required to call a special meeting of shareholder Management For For 04 Approval of an advisory vote on executive compensation Management For For 05 Recommend advisory vote on frequency of future votes on executive compensation Management 1 Year For 06 Shareholder proposal: report on coal combustion waste Shareholder For Against 07 Shareholder proposal: lower percentage required for shareholder action by written consent Shareholder For Against 08 Shareholder proposal: adopt a majority vote standard for the election of directors Shareholder For Against 09 Shareholder proposal: report on financial risks of reliance on coal Shareholder For Against Issuer:Advance Auto Parts, Inc. CUSIP:00751Y106 Ticker symbol:AAP Meeting Date:5/17/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approve, by advisory vote, the compensation of our named executive officers Management For For 03 Recommend, by advisory vote, how often stockholders should vote on the compensation of our named executive officers Management 1 Year For 04 Ratify the appointment of Deloitte & Touche LLP (Deloitte) as our independent registered public accounting firm for 2011 Management For For Issuer:Cliffs Natural Resources Inc. CUSIP:18683K101 Ticker symbol:CLF Meeting Date:5/17/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 A proposal to amend the Second Amended Articles of Incorporation to increase the number of authorized common shares Management Against Against 03 Advisory vote on named executive officer compensation, commonly known as “say on pay” Management For For 04 Advisory vote on the frequency of shareholder votes on our named executive officer compensation Management 1 Year For 05 A shareholder proposal regarding majority voting in director elections Shareholder For Against 06 Ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for the 2011 fiscal year Management For For Issuer: Royal Dutch Shell PLC CUSIP:780259206 Ticker symbol:RDSA Meeting Date:5/17/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Adoption of annual report and accounts Management For For 02 Approval of remuneration report Management For For 03 Appointment of Linda G. Tuntz as a director of the company Management For For 4A Re-appointment of director: Josef Ackermann Management Against Against 4B Re-appointment of director: Malcolm Brinded Management For For 4C Re-appointment of director: Guy Elliott Management For For 4D Re-appointment of director: Simon Henry Management For For 4E Re-appointment of director: Charles Ol Holliday Management For For 4F Re-appointment of director: Lord Kerr of Kinlochard Management For For 4G Re-appointment of director: Gerard Kleisterlee Management For For 4H Re-appointment of director: Christine Morin-Postel Management For For 4I Re-appointment of director: Jorma Ollila Management For For 4J Re-appointment of director: Jeroen Van der Veer Management For For 4K Re-appointment of director: Peter Voser Management For For 4L Re-appointment of director: Hans Wijers 05 Re-appointment of auditors Management For For 06 Remuneration of auditors Management For For 07 Authority to allot shares Management For For 08 Disapplication of pre-emption rights Management For For 09 Authority to purchase own shares Management For For 10 Authority for certain donations and expenditure Management For For Issuer:TRW Automotive Holdings Corp. CUSIP:87264S106 Ticker symbol:TRW Meeting Date:5/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 The ratification of Ernst & Young LLP, an independent registered public accounting firm, to audit the consolidated financial statements of TRW Automotive Holdings Corp. for 2011 Management Against Against 03 The approval, on an advisory basis, of the compensation of the named executive officers as disclosed in the proxy statement Management For For 04 The approval, on an advisory basis, of the presentation to stockholders of an advisory vote on named executive officer compensation every one, two, or three years Management 1 Year Against Issuer:Foot Locker, Inc. CUSIP:344849104 Ticker symbol:FL Meeting Date:5/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of the independent registered public accounting firm Management For For 03 Approval of the Foot Locker Long-Term Incentive Compensation Plan, as amended and restated Management For For 04 Advisory vote on executive compensation Management For For 05 Advisory vote regarding frequency of advisory vote on executive compensation Management 1 Year Against Issuer:Reliance Steel & Aluminum Co. CUSIP:759509102 Ticker symbol:RS Meeting Date:5/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To amend the company’s amended and restated laws Management For For 03 To approve the directors equity plan Management For For 04 To approve, on a non-binding, advisory basis, the company’s compensation plan for named executive officers Management For For 05 To recommend, on a non-binding, advisory basis, the frequency of the non-binding vote on the compensation of the named executive officers Management 1 Year For 06 To ratify KPMG LLP as the independent registered public accounting firm to perform the annual audit of our 2011 financial statements Management For For 07 In the proxy holders’ discretion on such other matters as may properly come before the meeting Management Against Against Issuer:The Hartford Financial Svcs Group, Inc. CUSIP:416515104 Ticker symbol:HIG Meeting Date:5/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Robert B. Allardice, III Management For For 1B Election of director: Trevor Fetter Management For For 1C Election of director: Paul G. Kirk, Jr. Management Against Against 1D Election of director: Liam E. McGee Management For For 1E Election of director: Kathryn A. Mikells Management For For 1F Election of director: Michael G. Morris Management For For 1G Election of director: Thomas A. Renyi Management For For 1H Election of director: Charles B. Strauss Management For For 1I Election of director: H. Patrick Swygert Management For For 02 Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of the company for the fiscal year ending December 31, 2011 Management For For 03 Management proposal to approve on a non-binding, advisory basis, the compensation of the company’s named executive officers Management Against Against 04 Management proposal to select, on a non-binding advisory basis, the preferred frequency for the advisory vote on named executive officer compensation Management 1 Year For Issuer:Ace Limited CUSIP:H0023R105 Ticker symbol:ACE Meeting Date:5/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 2A Approval of the annual report Management For For 2B Approval of the statutory financial statements of Ace Limited Management For For 2C Approval of the consolidated financial statement Management For For 03 Allocation of disposable profit Management For For 04 Discharge of the board of directors Management For For 5A Election of Pricewaterhousecoopers AG (Zurich) as our statutory auditor until our next annual ordinary general meeting Management For For 5B Ratification of appointment of independent registered public accounting firm Pricewaterhousecoopers LLP (United States) for purpose of United States securities law reporting for the year ending December 31, 2011 Management For For 5C Election of BDO AG (Zurich) as special auditing firm until our next annual ordinary general meeting Management For For 06 Approval of dividends from legal reserves Management For For 07 Advisory vote on executive compensation Management For For 08 Advisory vote on frequency of executive compensation advisory vote Management 1 Year Issuer:Ross Stores, Inc. CUSIP:778296103 Ticker symbol:ROST Meeting Date:5/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve the existing Second Amended and Restated Ross Stores, Inc. Incentive Compensation Plan for purposes of Section 162(M) of the Internal Revenue Code Management For For 03 To approve an amendment to the company’s certificate of incorporation to adopt annual elections for directors elected beginning in 2012 (de-classification of the board) Management For For 04 Advisory vote to approve the resolution on the compensation of the named executive officers Management For For 05 Advisory vote on the frequency of holding future advisory votes to approve a resolution on the compensation of the named executive officers Management 1 Year Against 06 To ratify the appointment of Deloitte & Touche LLP as the company’s independent registered public accounting firm for the fiscal year ending January 28, 2012 Management For For Issuer:KBR, Inc. CUSIP:48242W106 Ticker symbol:KBR Meeting Date:5/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of KPMG LLP as our independent registered public accounting firm to audit the consolidated financial statements for KBR as of and for the year ending December 31, 2011 Management For For 03 Advisory vote on the compensation of our named executive officers as disclosed in the proxy statement Management Against Against 04 Advisory vote on the frequency of the advisory vote on the compensation of our named executive officers Management 1 Year For 05 To amend our equal employment opportunity policy to explicitly prohibit discrimination based on sexual orientation and gender identity or expression and to substantially implement the policy Shareholder For Against Issuer:National Oilwell Varco, Inc. CUSIP:637071101 Ticker symbol:NOV Meeting Date:5/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of independent auditors Management For For 03 Approve, by non-binding vote, the compensation of our named executive officers Management For For 04 Recommend, by non-binding vote, the frequency of the advisory vote on named executive officer compensation Management 1 Year For 05 Approve an amendment to our Amended and Restated Certificate of Incorporation to provide for the annual election of all directors Management For For 06 Approve an amendment to our Amended and Restated Certificate of Incorporation to increase the number of authorized shares of common stock from 500,000,000 to 1,000,000,000. The board of directors recommend you vote “against” the following proposal Management For For 07 Stockholder proposal Shareholder Against For Issuer:The Western Union Company CUSIP:959802109 Ticker symbol:WU Meeting Date:5/20/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of selection of auditors Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on the frequency of the vote on executive compensation Management 1 Year For 05 Stockholder proposal regarding the elimination of the classification of the board of directors Shareholder For Against Issuer:Aetna Inc. CUSIP:00817Y108 Ticker symbol:AET Meeting Date:5/20/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Mark T. Bertolini Management For For 1B Election of director: Frank M. Clark Management Against Against 1C Election of director: Betsy Z. Cohen Management Against Against 1D Election of director: Molly J. Coye, M.D. Management Against Against 1E Election of director: Roger N. Farah Management Against Against 1F Election of director: Barbara Hackman Franklin Management Against Against 1G Election of director: Jeffrey E. Garten Management Against Against 1H Election of director: Gerald Greenwald Management For For 1I Election of director: Ellen M. Hancock Management For For 1J Election of director: Richard J. Harrington Management For For 1K Election of director: Edward J. Ludwig Management For For 1L Election of director: Joseph P. Newhouse Management For For 02 Approval of the appointment of independent registered public accounting firm Management For For 03 Approval of Amendment to Aetna Inc. 2010 Stock Incentive Plan Management Against Against 04 Approval of Aetna Inc. 2011 Employee Stock Purchase Plan Management For For 05 Non-binding advisory vote on executive compensation Management Against Against 06 Non-binding advisory vote on the frequency of the vote on executive compensation Management 1 Year 07 Shareholder proposal on cumulative voting Shareholder Against For 08 Shareholder proposal on independent chairman of the board Shareholder For Against Issuer:UnitedHealth Group Incorporated CUSIP:91324P102 Ticker symbol:UNH Meeting Date:5/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approval, by a non-binding advisory vote, of executive compensation Management For For 03 Recommendation, by a non-binding advisory vote, of the frequency of holding a say on-pay vote Management 1 Year For 04 Approval of the UnitedHealth Group 2011 Incentive Stock Plan Management For For 05 Approval of an amendment to the UnitedHealth Group 1993 Employee Stock Purchase Plan to increase the number of share of common stock issuable thereunder Management For For 06 Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for the company for the year ending December 31, 2011 Management For For Issuer:Royal Caribbean Cruises Ltd. CUSIP:V7780T103 Ticker symbol:RCL Meeting Date:5/24/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Laura D. B. Laviada Management For For 1B Election of director: Eyal Ofer Management For For 1C Election of director: William K. Reilly Management Against Against 1D Election of director: A. Alexander Wilhelmsen Management For For 02 Advisory approval of the company’s executive compensation Management For For 03 Advisory vote regarding the frequency of advisory votes on the company’s executive compensation Management 1 Year Against 04 Ratification of the appointment of Pricewaterhousecoopers LLP as the company’s independent registered public accounting firm for 2011. The board of directors recommends you vote “against” the following proposal Management For For 05 The shareholder proposal set forth in the accompanying proxy statement Shareholder Against For Issuer:Medco Health Solutions, Inc. CUSIP:58405U102 Ticker symbol:MHS Meeting Date:5/24/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Howard W. Barker, Jr. Management For For 1B Election of director: John L. Cassis Management For For 1C Election of director: Michael Goldstein Management Against Against 1D Election of director: Charles M. Lillis Management Against Against 1E Election of director: Myrtle S. Potter Management For For 1F Election of director: William L. Roper Management For For 1G Election of director: David B. Snow, Jr. Management For For 1H Election of director: David D. Stevens Management For For 1I Election of director: Blenda J. Wilson Management For For 02 Ratification of the appointment of Pricewaterhousecoopers LLP as the independent registered public accounting firm of the company for the 2011 fiscal year Management For For 03 Approval of amendments to the company’s certificate of incorporation Management For For 04 Approval of the company’s Amended and Restated Stock Incentive Plan Management For For 05 Approval of an advisory vote on the compensation of the company’s named executive officers Management Against Against 06 Approval of an advisory vote on the frequency of a shareholder advisory vote on the compensation of the company’s named executive officers Management 1 Year For 07 Shareholder proposal regarding executive equity holding requirements Shareholder Against For Issuer:Williams-Sonoma, Inc. CUSIP:969904101 Ticker symbol:WSM Meeting Date:5/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: Laura J. Alber Management For For 2 Director: Adrian D. P. Bellamy Management Withheld Against 3 Director: Patrick J. Connolly Management For For 4 Director: Adrian T. Dillon Management For For 5 Director: Anthony A. Greener Management For For 6 Director: Ted W. Hall Management For For 7 Director: Michael R. Lynch Management For For 8 Director: Sharon L. McCollam Management Withheld Against 02 Our reincorporation from California to Delaware Management For For 03 The Amendment and Restatement of the Williams-Sonoma, Inc. 2001 long-Term Incentive Plan Management For For 04 An advisory vote on executive compensation Management Against Against 05 An advisory vote on the frequency of holding an advisory vote on executive compensation Management 1 Year For 06 Ratification of the selection of Deloitte & Touche LLP as our independent registered public accounting firm for the fiscal year ending January 29, 2012 Management For For Issuer:Exxon Mobil Corporation CUSIP:30231G102 Ticker symbol:XOM Meeting Date:5/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of independent auditors (page 55) Management For For 03 Advisory vote on executive compensation (page 56) Management Against Against 04 Frequency of advisory vote on executive compensation (page 57) Management 1 Year Against 05 Independent chairman (page 58) Shareholder For Against 06 Report on political contributions (page 59) Shareholder Against For 07 Amendment of EEO policy (page 61) Shareholder For Against 08 Policy on water (page 62) Shareholder Against For 09 Report on Canadian oil sands (page 64) Shareholder Against For 10 Report on natural gas production (page 65) Shareholder Against For 11 Report on energy technology (page 67) Shareholder Against For 12 Greenhouse gas emissions goals (page 68) Shareholder Against For Issuer:Fossil, Inc. CUSIP:349882100 Ticker symbol:FOSL Meeting Date:5/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Advisory vote on executive compensation as disclosed in these materials Management For For 03 Advisory vote on whether an advisory vote on executive compensation should be held every one, two or three years Management 1 Year Against 04 Proposal to ratify the appointment of Deloitte and Touche LLP as the company’s independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For Issuer:Chevron Corporation CUSIP:166764100 Ticker symbol:CVX Meeting Date:5/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: L. F. Deily Management For For 1B Election of director: R. E. Denham Management For For 1C Election of director: R. J. Eaton Management For For 1D Election of director: C. Hagel Management For For 1E Election of director: E. Hernandez Management For For 1F Election of director: G. L. Kirkland Management For For 1G Election of director: D. B. Rice Management For For 1H Election of director: K. W. Sharer Management For For 1I Election of director: C. R. Shoemate Management For For 1J Election of director: J. G. Stumpf Management For For 1K Election of director: R. D. Sugar Management For For 1L Election of director: C. Ware Management Against Against 1M Election of director: J. S. Watson Management For For 02 Ratification of independent registered public accounting firm Management For For 03 Advisory vote on named executive officer compensation Management For For 04 Advisory vote on the frequency of future advisory votes on named executive officer compensation Management 1 Year For 05 Independent director with environmental expertise Shareholder Against For 06 Human rights committee Shareholder Against For 07 Sustainability metric for executive compensation Shareholder Against For 08 Guidelines for country selection Shareholder Against For 09 Financial risks from climate change Shareholder Against For 10 Hydraulic fracturing Shareholder For Against 11 Offshore oil wells Shareholder Against For Issuer:SAP AG CUSIP:803054204 Ticker symbol:SAP Meeting Date:5/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 02 Resolution on the appropriation of the retained earnings of fiscal year 2010 Management For 03 Resolution on the formal approval of the acts of the executive board in fiscal year 2010 Management For 04 Resolution on the formal approval of the acts of the supervisory board in fiscal year 2010 Management For 05 Appointment of the auditors of the financial statements and group financial statements for fiscal year 2011 Management For 06 Resolution on the amendment to Section 4 of the articles of incorporation to reflect changes in the capital structure since the articles of incorporation were last amended as well as on the cancellation of Contingent Capital VI and the corresponding amendment to Section 4 of the articles of incorporation Management For 07 Resolution on the authorization of the executive board to issue convertible and/or warrant-linked bonds, the option to exclude shareholders’ subscription rights, the cancellation of Contingent Capital IV and Contingent Capital IVA, the creation of new Contingent Capital IV and the corresponding amendment to Section 4 of the articles of incorporation Management For 08 Resolution on the approval of a control and profit transfer agreement between SAP AG and a subsidiary Management For Issuer:Amphenol Corporation CUSIP:032095101 Ticker symbol:APH Meeting Date:5/25/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of Deloitte & Touche LLP as independent public accountants of the company Management For For 03 Advisory resolution on executive compensation Management For For 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For Issuer:Lincoln National Corporation CUSIP:534187109 Ticker symbol:LNC Meeting Date:5/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of Ernst & Young LLP as the company’s independent public accounting firm for 2011 Management For For 03 To approve an amendment to the company’s restated articles of incorporation to allow shareholders to amend the bylaws Management For For 04 To approve an advisory proposal on the company’s 2010 executive compensation as disclosed in the proxy statement Management For For 05 To respond to an advisory proposal regarding the frequency (every 1, 2 or 3 years) of future advisory proposals on the company’s executive compensation Management 1 Year For Issuer:The Travelers Companies, Inc. CUSIP:89417E109 Ticker symbol:TRV Meeting Date:5/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the appointment of KPMG LLP as Travelers’ independent registered public accounting firm for 2011 Management For For 03 Non-binding vote on executive compensation Management Against Against 04 Non-binding vote on the frequency of future votes on executive compensation Management 1 Year Against Issuer:Limited Brands, Inc. CUSIP:532716107 Ticker symbol:LTD Meeting Date:5/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 The ratification of the appointment of the independent registered public accountants Management For For 03 The approval of the 2011 Stock Option Performance and Incentive Plan Management For For 04 The approval of the 2011 Cash Incentive Compensation Performance Plan Management For For 05 The advisory vote on executive compensation Management Against Against 06 The advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For 07 The stockholder proposal Shareholder For Against Issuer:Constellation Energy Group, Inc. CUSIP:210371100 Ticker symbol:CEG Meeting Date:5/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Yves C. de Balmann Management For For 1B Election of director: Ann C. Berzin Management For For 1C Election of director: James T. Brady Management For For 1D Election of director: James R. Curtiss Management For For 1E Election of director: Freeman A. Hrabowski, III Management Against Against 1F Election of director: Nancy Lampton Management For For 1G Election of director: Robert J. Lawless Management Against Against 1H Election of director: Mayo A. Shattuck III Management For For 1I Election of director: John L. Skolds Management For For 1J Election of director: Michael D. Sullivan Management For For 02 Ratification of Pricewaterhousecoopers LLP as independent registered public accounting firm for 2011 Management For For 03 Advisory vote on compensation of named executive officers Management Against Against 04 Advisory vote on frequency of advisory vote on compensation of named executive officers Management 1 Year For Issuer:Bunge Limited CUSIP:G16962105 Ticker symbol:BG Meeting Date:5/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To appoint Deloitte & Touche LLP as Bunge Limited’s independent auditors for the fiscal year ending December 31, 2011 and to authorize the audit committee of the board of directors to determine the independent auditor’s fees Management For For 03 Advisory vote on executive compensation Management For For 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For Issuer:Deckers Outdoor Corporation CUSIP:243537107 Ticker symbol:DECK Meeting Date:5/31/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the appointment of KPMG LLP as our independent registered public accounting firm for the year ending December 31, 2011 Management For For 03 To re-approve the material terms of the performance goals under our 2006 Equity Incentive Plan Management For For 04 To approve, by advisory vote, our executive compensation program Management For For 05 To recommend, by advisory vote, the frequency of executive compensation program votes Management 1 Year For Issuer:Biogen Idec Inc. CUSIP:09062X103 Ticker symbol:BIIB Meeting Date:6/2/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To ratify the selection of Pricewaterhousecoopers LLP as Biogen Idec’s independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For 03 Say on Pay – an advisory vote on executive compensation Management For For 04 Say When On Pay – an advisory vote on the frequency of the advisory vote on executive compensation Management 1 Year For 05 To approve an amendment to Biogen Idec’s Amended and Restated Certificate of Incorporation eliminating the classification of the board of directors Management For For Issuer:Google Inc. CUSIP:38259P508 Ticker symbol:GOOG Meeting Date:6/2/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: Larry Page Management For For 2 Director: Sergey Brin Management For For 3 Director: Eric E. Schmidt Management For For 4 Director: L. John Doerr Management For For 5 Director: John L. Hennessy Management Withheld Against 6 Director: Ann Mather Management For For 7 Director: Paul S. Otellini Management For For 8 Director: K. Ram Shriram Management For For 9 Director: Shirley M. Tilghman Management For For 02 The ratification of Ernst & Young LLP as Google’s independent registered public accounting firm for the fiscal year ending December 31, 2011 Management For For 03 The approval of an amendment to Google’s 2004 Stock Plan to increase the number of authorized shares of Class A common stock issuable under the plan by 1,500,000 Management Against Against 04 The approval of 2010 compensation awarded to named executive officers Management For For 05 The frequency of future stockholder advisory votes regarding compensation awarded to named executive officers Management 1 Year Against 06 A stockholder proposal regarding the formation of a board committee on sustainability, if properly presented at the meeting Shareholder Against For 07 A stockholder proposal regarding the adoption of a simple majority voting standard for stockholder matters, if properly presented at the meeting Shareholder For Against 08 A stockholder proposal regarding a conflict of interest and code of conduct compliance report, if properly presented at the meeting Shareholder Against For Issuer:Nabors Industries Ltd. CUSIP:G6359F103 Ticker symbol:NBR Meeting Date:6/7/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: Anthony G. Petrello Management For For 2 Director: Myron M. Sheinfeld Management Withheld Against 02 Appointment of Pricewaterhousecoopers LLP as independent auditor and to authorize the audit committee of the board of directors to set the auditor’s remuneration Management For For 03 Proposal to approve a nonbinding advisory vote regarding the compensation paid to the company’s named executive officers Management Against Against 04 Proposal to recommend, by nonbinding advisory vote, the frequency of shareholder advisory votes on the company’s executive compensation Management 1 Year Against 05 Shareholder proposal to adopt the majority vote standard for director elections Shareholder For Against 06 Shareholder proposal to adopt the requirement that all directors stand for election annually Shareholder For Against Issuer:Patterson-UTI Energy, Inc. CUSIP:703481101 Ticker symbol:PTEN Meeting Date:6/8/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: Mark S. Siegel Management For For 2 Director: Kenneth H. Berns Management For For 3 Director: Charles O. Buckner Management For For 4 Director: Curtis W. Huff Management For For 5 Director: Terry H. Hunt Management For For 6 Director: Kenneth R. Peak Management For For 7 Director: Cloyce A. Talbott Management Withheld Against 02 Approval of the material terms of the performance criteria under Patterson-UTI’s Long-Term Incentive Plan Management For For 03 Approval of an advisory resolution on executive compensation Management Against Against 04 Advisory vote on the frequency of future advisory votes on executive compensation Management 1 Year For 05 Ratification of the selection of Pricewaterhousecoopers LLP as the independent registered public accounting firm of Patterson-UTI for the fiscal year ending December 32, 2011 Management For For Issuer:Dollar Tree, Inc. CUSIP:256746108 Ticker symbol:DLTR Meeting Date:6/16/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 To approve, on an advisory basis, the compensation of the company’s named executive officers Management For For 03 To recommend, on an advisory basis, the frequency of future advisory votes on executive compensation Management 1 Year Against 04 To approve the Omnibus Incentive Plan Management For For 05 To ratify the selection of KPMG as the company’s independent registered public accounting firm Management For For Issuer:Bed Bath & Beyond Inc. CUSIP:075896100 Ticker symbol:BBBY Meeting Date:6/23/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 1A Election of director: Warren Eisenberg Management For For 1B Election of director: Leonard Feinstein Management For For 1C Election of director: Steven H. Temares Management For For 1D Election of director: Dean S. Adler Management For For 1E Election of director: Stanley F. Barshay Management For For 1F Election of director: Klaus Eppler Management Against Against 1G Election of director: Patrick R. Gaston Management For For 1H Election of director: Jordan Heller Management For For 1I Election of director: Victoria A. Morrison Management For For 02 Ratification of the appointment of KPMG LLP Management For For 03 To approve, by non-binding vote, the 2010 compensation paid to the company’s named executive officers Management For For 04 To recommend, by non-binding vote, the frequency of future advisory votes on executive compensation Management 1 Year For Issuer:Carmax, Inc. CUSIP:143130102 Ticker symbol:KMX Meeting Date:6/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratification of the selection of KPMG LLP as independent registered public accounting firm Management For For 03 To approve, in an advisory (non-binding) vote, the compensation of our named executive officers Management For For 04 To determine, in an advisory (non-binding) vote, whether a shareholder vote to approve the compensation of our named executive officers should occur every one, two or three years Management 1 Year For Sub-Advisor:Beck Mack & Oliver THIRD QUARTER, 2010 (BM &O) Issuer:Acergy S.A. CUSIP: Ticker symbol:ACGY Meeting Date:11/9/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Increase share capital Management For For 02 Election of directors (full slate) Management For For Issuer:Acergy S.A. CUSIP: Ticker symbol:ACGY Meeting Date:12/20/10 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Miscellaneous corporate actions Management For FIRST QUARTER, 2011 (BM &O) Issuer:Qualcomm, Incorporated CUSIP: Ticker symbol:QCOM Meeting Date:3/8/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Amend Stock Compensation Plan Management For For 03 Amend Employee Stock Purchase Plan Management For For 04 Ratify appointment of independent auditors Management For For 05 14A executive compensation Management For For 06 14A executive compensation vote frequency Management 3 Years For 07 S/H proposal – election of directors by majority vote Shareholder Against For SECOND QUARTER, 2011 (BM &O) Issuer:Schlumberger Limited (Schlumberger N.V.) CUSIP: Ticker symbol:SLB Meeting Date:4/6/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors (majority voting) Management Abstain Against 02 14A executive compensation Management For For 03 14A executive compensation vote frequency Management 1 Year Against 04 Amend articles/charter to reflect change in capital Management For For 05 Approve charter amendment Management For For 06 Approve financial statements, allocation of income, and discharge directors Management For For 07 Ratify appointment of independent auditors Management For For Issuer:U.S. Bancorp CUSIP: Ticker symbol:USB Meeting Date:4/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management For For 04 14A executive compensation vote frequency Management 3 Years For 05 S/H proposal – advisory vote executive pay Shareholder Against For Issuer:Encana Corporation CUSIP: Ticker symbol:ECA Meeting Date:4/20/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approve remuneration of directors and auditors Management For For 03 14A executive compensation Management For For Issuer:International Business Machines Corp. CUSIP: Ticker symbol:IBM Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management For For 04 14A executive compensation vote frequency Management 3 Years For 05 S/H proposal – adopt cumulative voting Shareholder Against For 06 S/H proposal – political/government Shareholder Against For 07 S/H proposal – political/government Shareholder Against For Issuer:Anheuser-Busch Inbev SA CUSIP: Ticker symbol:BUD Meeting Date:4/26/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management AA Approve charter amendment Management For For AB Approve charter amendment Management For For AC1 Approve charter amendment Management For For AC2 Approve charter amendment Management For For AC3 Approve charter amendment Management For For AC4 Approve charter amendment Management For For AC5 Approve charter amendment Management For For AC6 Approve charter amendment Management For For AC7 Approve charter amendment Management For For AD3 Approve private placement Management For For AD4 Approve private placement Management For For AD5 Approve private placement Management For For AD6 Approve private placement Management For For AD7 Approve private placement Management For For BD Receive directors’ report Management For For BE Approve charter amendment Management For For BF Ratify appointment of independent auditors Management For For BH Election of directors Management For For BI1 Ratify appointment of independent auditors Management For For BI2 Miscellaneous compensation plans Management For For BJ1 Approve charter amendment Management For For BJ2 Approve charter amendment Management For For BJ3 Approve charter amendment Management For For BJ4 Approve charter amendment Management For For CA Approve charter amendment Management For For Issuer:Johnson & Johnson CUSIP: Ticker symbol:JNJ Meeting Date:4/28/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management For For 04 14A executive compensation vote frequency Management 1 Year For 05 S/H proposal – health issues Shareholder Against For 06 S/H proposal – add women & minorities to board Shareholder Against For 07 S/H proposal – animal rights Shareholder Against For Issuer:Noble Corporation CUSIP: Ticker symbol:NE Meeting Date:4/29/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 Approve allocation of dividends on shares held by company Management For For 04 Amend articles/charter to reflect changes in capital Management For For 05 Amend articles/charter to reflect changes in capital Management For For 06 Amend articles/charter to reflect changes in capital Management For For 07 Ratify appointment of independent auditors Management For For 08 Approve discharge of board and president Management For For 09 14A executive compensation Management For For 10 14A executive compensation vote frequency Management 3 Years For Issuer:Abbott Laboratories CUSIP: Ticker symbol:ABT Meeting Date:4/29/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management For For 04 14A executive compensation vote frequency Management 1 Year For 05 S/H proposal – health issues Shareholder Against For Issuer:Nalco Holding Company CUSIP: Ticker symbol:NLC Meeting Date:4/29/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management For For 04 14A executive compensation vote frequency Management 1 Year For Issuer:Berkshire Hathaway Inc. CUSIP: Ticker symbol:BRKB Meeting Date:4/30/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 14A executive compensation Management For For 03 14A executive compensation vote frequency Management 3 Years For 04 S/H proposal – report/reduce greenhouse gas emissions Shareholder Against For Issuer:Baxter International Inc. CUSIP: Ticker symbol:BAX Meeting Date:5/3/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management Against Against 04 14A executive compensation vote frequency Management 1 Year Against 05 Adopt employee stock purchase plan Management For For 06 Approve stock compensation plan Management Against Against 07 Declassify board Management For For Issuer:Dover Corporation CUSIP: Ticker symbol:DOV Meeting Date:5/5/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management For For 04 14A executive compensation vote frequency Management 1 Year For Issuer:Fluor Corporation CUSIP: Ticker symbol:FLR Meeting Date:5/5/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 14A executive compensation Management For For 03 14A executive compensation vote frequency Management Abstain 04 Declassify board Management For For 05 Eliminate supermajority requirements Management For For 06 Ratify appointment of independent auditors Management For For Issuer:Axis Capital Holdings Limited CUSIP: Ticker symbol:AXS Meeting Date:5/5/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 14A executive compensation Management For For 03 14A executive compensation vote frequency Management 1 Year For 04 Ratify appointment of independent auditors Management For For Issuer:Plains Exploration & Production Co. CUSIP: Ticker symbol:PXP Meeting Date:5/5/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management For For 04 14A executive compensation vote frequency Management 1 Year Against Issuer:Waters Corporation CUSIP: Ticker symbol:WAT Meeting Date:5/10/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management For For 04 14A executive compensation vote frequency Management 3 Years For Issuer:Laboratory Corp. of America Holdings CUSIP: Ticker symbol:LH Meeting Date:5/11/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 14A executive compensation Management For For 03 14A executive compensation vote frequency Management 1 Year For 04 Ratify appointment of independent auditors Management For For Issuer:ConocoPhillips CUSIP: Ticker symbol:COP Meeting Date:5/11/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management For For 04 14A executive compensation vote frequency Management 1 Year 05 Adopt Omnibus Stock Option Plan Management For For 06 S/H proposal – establish a compensation committee Shareholder Against For 07 S/H proposal – political/government Shareholder Against For 08 S/H proposal – political/government Shareholder Against For 09 S/H proposal – corporate governance Shareholder Against For 10 S/H proposal – environmental Shareholder Against For 11 S/H proposal – environmental Shareholder Against For 12 S/H proposal – environmental Shareholder Against For 13 S/H proposal – environmental Shareholder Against For Issuer:Brookfield Asset Management Inc. CUSIP: Ticker symbol:BAM Meeting Date:5/11/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 Miscellaneous corporate actions Management For For Issuer:Pico Holdings, Inc. CUSIP: Ticker symbol:PICO Meeting Date:5/13/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 14A executive compensation Management For For 03 14A executive compensation vote frequency Management 3 Years For 04 Ratify appointment of independent auditors Management For For Issuer:Leucadia National Corporation CUSIP: Ticker symbol:LUK Meeting Date:5/16/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 14A executive compensation Management For For 03 14A executive compensation vote frequency Management 1 Year For 04 Approve stock compensation plan Management For For 05 Ratify appointment of independent auditors Management For For Issuer:Renaissancere Holdings Ltd CUSIP: Ticker symbol:RNR Meeting Date:5/18/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 14A executive compensation Management For For 03 14A executive compensation vote frequency Management 1 Year For 04 Ratify appointment of independent auditors Management For For Issuer: Level 3 Communications, Inc. CUSIP: Ticker symbol:LVLT Meeting Date:5/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Approve reverse stock split Management For For 03 Amend stock compensation plan Management For For 04 14A executive compensation Management For For 05 14A executive compensation vote frequency Management 1 Year For 06 Transact other business Management For For Issuer:The Williams Companies, Inc. CUSIP: Ticker symbol:WMB Meeting Date:5/19/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management For For 04 14A executive compensation vote frequency Management 1 Year For Issuer:Merck & Co., Inc. CUSIP: Ticker symbol:MRK Meeting Date:5/24/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management Abstain Against 04 14A executive compensation vote frequency Management Abstain Against Issuer:Lowe’s Companies, Inc. CUSIP: Ticker symbol:LOW Meeting Date:5/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 1 Director: Raul Alvarez Management For For 2 Director: David W. Bernauer Management For For 3 Director: Leonard L. Berry Management For For 4 Director: Peter C. Browning Management Withheld Against 5 Director: Dawn e. Hudson Management For For 6 Director: Robert L. Johnson Management For For 7 Director: Marshall O. Larsen Management For For 8 Director: Richard K. Lochridge Management For For 9 Director: Robert A. Niblock Management For For 10 Director: Stephen F. Page Management For For 02 Ratify appointment of independent auditors Management For For 03 14A executive compensation Management For For 04 14A executive compensation vote frequency Management 1 Year For 05 Approve stock compensation plan Management For For 06 S/H proposal – rein in severance agreements Shareholder Against For 07 S/H proposal – advisory vote executive pay Shareholder Against For 08 S/H proposal – political/government Shareholder For Against Issuer:Subsea 7 S.A. CUSIP: Ticker symbol:SUBCY Meeting Date:5/27/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Miscellaneous corporate actions Management For For 02 Miscellaneous corporate actions Management For For 03 Receive consolidated financial statements Management For For 04 Approve financial statements, allocation of income, and discharge directors Management For For 05 Approve financial statements, allocation of income, and discharge directors Management For For 06 Authorize purchase of assets Management For For 07 Ratify appointment of independent auditors Management For For Issuer:Roper Industries, Inc. CUSIP: Ticker symbol:ROP Meeting Date:6/1/11 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of directors Management For For 02 14A executive compensation Management For For 03 14A executive compensation vote frequency Management 3 Years For 04 Ratify appointment of independent auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By /s/ David R. Carpenter David R. Carpenter, President and Principal Executive Officer Date:August 22, 2011
